 



Exhibit 10.86
Erie Insurance Group
RETIREMENT PLAN FOR EMPLOYEES
As Amended and Restated Effective December 31, 2005

27



--------------------------------------------------------------------------------



 



Erie Insurance Group
RETIREMENT PLAN FOR EMPLOYEES
As Amended and Restated Effective December 31, 2005
Table of Content

         
ARTICLE I — INTRODUCTION
    32  
ARTICLE II — DEFINITIONS
    33  
2.1 “Accrued Pension”
    33  
2.2 “Actuary”
    33  
2.3 “Administrator”
    33  
2.4 “Affiliate”
    33  
2.5 “Anniversary Date”
    33  
2.6 “Annuity Starting Date”
    33  
2.7 “Beneficiary”
    34  
2.8 “Board of Directors” or “Board”
    34  
2.9 “Code”
    34  
2.10 “Company”
    34  
2.11 “Compensation”
    34  
2.12 “Covered Employee”
    34  
2.13 “Credited Service”
    35  
2.14 “Date of Hire”
    35  
2.15 “Date of Severance”
    35  
2.16 “Earliest Retirement Age”
    36  
2.17 “Effective Date”
    36  
2.18 “Employee”
    36  
2.19 “Employer(s)”
    36  
2.20 “ERISA”
    36  
2.21 “Final Average Earnings”
    36  
2.22 “Highly Compensated”
    37  
2.23 “Hour of Service”
    37  
2.24 “Leased Employee”
    37  
2.25 “Maternity or Paternity Absence”
    38  
2.26 “Normal Retirement Age”
    38  
2.27 “Normal Retirement Date”
    38  

28



--------------------------------------------------------------------------------



 



         
2.28 “Participant”
    38  
2.29 “Period of Severance”
    38  
2.30 “Plan” or “Pension Plan”
    39  
2.31 “Plan Year”
    39  
2.32 “Service”
    39  
2.33 “Social Security Covered Compensation”
    39  
2.34 “Test Compensation”
    39  
2.35 “Top Paid Group”
    40  
2.36 “Total and Permanent Disability”
    40  
2.37 “Trust Agreement”
    40  
2.38 “Trustee”
    40  
2.39 “Trust Fund” or “Fund”
    40  
ARTICLE III — ADMINISTRATION OF THE PLAN
    41  
3.1 Pension Administrator
    41  
3.2 Powers
    41  
3.3 Delegation of Duties
    43  
3.4 Administrator as Named Fiduciary
    43  
3.5 Conclusiveness of Various Documents
    43  
3.6 Actions to be Uniform
    44  
3.7 Liability and Indemnification
    44  
3.8 Claims Review Procedure
    44  
3.9 Waiver of Participation
    46  
ARTICLE IV — SERVICE PROVISIONS
    47  
4.1 Service
    47  
4.2 Credited Service
    47  
4.3 Loss and Reinstatement of Service
    47  
4.4 Transfer To Other Employment
    48  
4.5 Transfer From Other Employment
    48  
ARTICLE V — ELIGIBILITY FOR PENSIONS
    49  
5.1 Normal Retirement
    49  
5.2 Early Retirement
    49  
5.3 Disability Retirement
    49  
5.4 Vesting
    50  
ARTICLE VI — AMOUNT OF PENSIONS
    51  
6.1 Normal Retirement Pension
    51  

29



--------------------------------------------------------------------------------



 



         
6.2 Early Retirement Pension
    51  
6.3 Disability Retirement Pension
    51  
6.4 Deferred Pension Upon Termination of Service
    52  
6.5 Increase in Pension for Certain Retired Participants
    53  
6.6 Offset of Accruals by Plan Distributions
    53  
6.7 Non-Duplication of Benefits
    53  
6.8 Special Provisions Pertaining to Section 401(a)(17) Employees
    54  
ARTICLE VII — COMMENCEMENT AND DURATION OF PENSIONS
    55  
7.1 Normal and Early Retirement Pensions
    55  
7.2 Disability Retirement Pension
    55  
7.3 Deferred Vested Pension
    56  
7.4 Reemployment of a Retired Participant
    57  
7.5 Automatic Surviving Spouse’s Pension
    58  
7.6 Requirement for Spouse Consent
    60  
7.7 Optional Forms of Pensions
    60  
7.8 Payment of Small Pension
    62  
7.9 Repayment of Cashout on Reemployment
    63  
7.10 Delay in Commencement of Pension Payments
    64  
7.11 Direct Rollover of Eligible Rollover Distributions.
    66  
7.12 Change to Pension Payments in Connection with Qualifying Event
    67  
ARTICLE VIII — DEATH BENEFITS
    71  
8.1 Death Prior to Retirement or Severance
    71  
8.2 Death Prior to Commencement of Early or Disability Pensions
    71  
8.3 Death Prior to Commencement of Vested Pensions
    72  
8.4 Effect of Valid 100% Joint and Survivor Election
    73  
8.5 Death on or After Annuity Starting Date
    73  
8.6 Death Benefit for Vested Participants Who Terminated After September 1, 1974
and Prior to August 23, 1984
    73  
ARTICLE IX — TRUST FUND AND THE TRUSTEE
    75  
9.1 Trust Fund
    75  
9.2 Irrevocability
    76  
9.3 Contributions by the Company
    76  
9.4 Contributions By Participants
    77  
9.5 Benefits Payable Only From Trust Fund
    77  
9.6 Plan Expenses
    78  

30



--------------------------------------------------------------------------------



 



         
ARTICLE X — BENEFIT LIMITATIONS
    79  
10.1 Maximum Limitation Under Section 415(b) of the Code
    79  
ARTICLE XI — MISCELLANEOUS PROVISIONS
    83  
11.1 Plan Non-Contractual
    83  
11.2 Non-Alienation of Retirement Rights or Benefits
    83  
11.3 Payment of Pension to Others
    84  
11.4 Prohibition Against Reversion
    84  
11.5 Merger, Transfer of Assets or Liabilities
    84  
11.6 Actuarial Equivalence
    85  
11.7 Change of Vesting Schedule
    85  
11.8 Controlled Group
    85  
11.9 Severability
    85  
11.10 Employer Records
    86  
11.11 Application of Plan Provisions
    86  
11.12 Missing Participants
    86  
11.13 IRC 414(u) Compliance Provision
    87  
11.14 Economic Growth and Tax Relief Reconciliation Act of 2001
    87  
ARTICLE XII — AMENDMENT AND TERMINATION
    88  
12.1 Amendment and Termination of the Plan
    88  
12.2 Administration of the Plan in Case of Termination
    88  
12.3 Internal Revenue Service Limitations
    89  
ARTICLE XIII — TOP-HEAVY PROVISIONS
    90  
13.1 General
    90  
13.2 Definitions Relating to Top-Heavy Provisions
    90  
13.3 Top-Heavy Plan Vesting Requirements
    92  
13.4 Top-Heavy Plan Minimum Benefit Requirements
    93  
13.5 Limited Application of this Article
    94  
ARTICLE XIV — JURISDICTION
    95  
14.1 Jurisdiction
    95  
APPENDIX A
    96  
1. Limitations on Contributions
    96  
2. Increase in Compensation Limit
    97  
3. Modification of Top-Heavy Rules
    97  

31



--------------------------------------------------------------------------------



 



Erie Insurance Group
RETIREMENT PLAN FOR EMPLOYEES
Effective December 31, 1946
As Amended and Restated Effective December 31, 2005
ARTICLE I — INTRODUCTION
     The Erie Insurance Group adopted a Retirement Plan, effective December 31,
1946. Such Plan, which has been heretofore amended from time to time by action
of the Board of Directors in accordance with the provisions of the Plan, is
herein amended and restated.
     This amendment and restatement of the Plan shall constitute an amendment,
restatement and continuation of the Plan. This amendment and restatement is
generally effective December 31, 2005. However, certain provisions of this
amendment and restatement are effective as of some other date. The provisions of
this amendment and restatement with stated effective dates prior to December 31,
2005 shall be deemed to amend the corresponding provisions, if any, of the Plan
as in effect before this amendment and restatement and all amendments thereto as
of such dates. Events occurring before the applicable effective date of any
provision of this amendment and restatement shall be governed by the applicable
provision of the Plan as in effect on the date of the event. The object of the
Plan is to provide retirement pensions for eligible employees.

32



--------------------------------------------------------------------------------



 



ARTICLE II — DEFINITIONS
For the purposes of this Retirement Plan for Employees, the following words and
phrases shall have the following meanings unless a different meaning is clearly
required by the context. Any terms herein used in the masculine shall be read
and construed in the feminine where they would so apply, and any terms used in
the singular shall be read and construed in the plural if again so applicable.

2.1   “Accrued Pension” shall mean a pension amount determined with respect to a
Participant in accordance with Section 6.2(a) of the Plan using the date of
determination for the date of early retirement.   2.2    “Actuary” shall mean
the actuary or firm of actuaries chosen by, but independent of the Company, who
is, or in the case of a firm one or more of whose members is, an enrolled
actuary under the provisions of Section 3042 of the Employee Retirement Income
Security Act of 1974.   2.3   “Administrator” shall mean the Pension
Administrator appointed by the Board under the provisions of Article III of the
Plan.   2.4    “Affiliate” means any other employer which, together with the
Company, is a member of a controlled group of corporations or of a commonly
controlled trade or business (as defined in Code Sections 414(b) and (c) and as
modified, where appropriate, by Code Section 415(h)) or of an affiliated service
group (as defined in Code Section 414(m)) or other organization described in
Code Section 414(o). Each such Affiliate shall be treated as an Affiliate only
during such period as it is or was an Affiliate as defined above.   2.5  
“Anniversary Date” shall mean any December 31 occurring after the Effective
Date.   2.6    “Annuity Starting Date” shall mean the first day of the first
period for which an amount is received as an annuity (whether by reason of
retirement or other termination of employment) or, in the case of a benefit not
payable as an annuity, the first day on which all events have occurred which
entitle the Participant to such benefit. A Participant whose benefit is
suspended under any provision of the Plan shall be deemed to have reached a new
Annuity Starting Date until when such benefit again becomes

33



--------------------------------------------------------------------------------



 



    payable. The Annuity Starting Date for a benefit payable under Section 7.10
shall be the applicable date described therein.

2.7    “Beneficiary” shall mean any person who, by reason of a designation made
by a Participant, is or will be entitled to receive any amount or benefit
hereunder upon the death of such Participant.   2.8    “Board of Directors” or
“Board” shall mean the Board of Directors of the Company.   2.9    “Code” shall
mean the Internal Revenue Code of 1986, as amended.   2.10    “Company” shall
mean Erie Indemnity Company, a corporation organized and existing under the laws
of Pennsylvania.   2.11    “Compensation” for any period shall mean the rate of
base salary of a Covered Employee from the Employers during the period. For this
purpose, “base salary” shall exclude Form W-2 income in the form of overtime
compensation, bonuses, commissions, deferred compensation plan payments or
severance pay under any severance benefit plan, but shall include Form W-2
income paid as a lump sum in lieu of merit increase and compensation excluded
from Form W-2 income because of salary reduction agreements in connection with
plans described in Section 125, 132(f)(4) or 401(k) of the Code, or resulting
from deferred compensation contracts for the period in question. Effective for
each Plan Year beginning on and after December 31, 1989, in no event shall the
amount of Compensation taken into account under the Plan exceed the adjusted
annual limitation permitted under Section 401(a)(17) of the Code for such Plan
Year. Subject to the provisions of Appendix A, such adjusted annual limitation
shall be, for each Plan Year beginning on and after December 31, 1989 and prior
to December 31, 1994, $200,000 as adjusted for such year in the same manner as
under Section 415(d) of the Code and, for each Plan Year beginning on and after
December 31, 1994, $150,000 as adjusted for such year as provided under
Section 401(a)(17)(B) of the Code. However, with respect to the determination of
a retirement pension or Accrued Pension for the 1993 Plan Year, the adjusted
annual limitation for the 1993 Plan Year will be assumed to apply to all prior
years.   2.12     “Covered Employee” shall mean any Employee of an Employer,
excluding:

34



--------------------------------------------------------------------------------



 



  (a)   any such Employee whose employment is governed by the terms of a
collective bargaining agreement under which retirement benefits were the subject
of good faith bargaining,     (b)   any such Employee who has voluntarily waived
participation in the Plan, and
    (c)   any such Employee who is compensated on an hourly basis.

Notwithstanding any provision of the Plan to the contrary, an individual who an
Employer determines to be a contract employee, independent contractor, leased
employee (including a Leased Employee as defined hereunder), leased owner,
leased manager, shared employee or person working under a similar classification
shall not become a Covered Employee hereunder, regardless of whether any such
individual is ultimately determined to be a common law employee, unless and
until the Employer shall otherwise determine.

2.13     “Credited Service” shall mean a Participant’s service determined in
accordance with Article IV hereof for the purpose of calculating the amount of
benefit earned under the Plan.   2.14     “Date of Hire” shall mean the date on
which an Employee first commences employment or reemployment and works at least
one Hour of Service for an Employer or an Affiliate.   2.15     “Date of
Severance” shall mean the earliest to occur of the following dates:

  (a)   date of retirement,     (b)   date of voluntary employment termination,
    (c)   date of discharge by an Employer unless he is subsequently reemployed
and given pay back to the date of discharge,     (d)   date of death,     (e)  
the first anniversary of a date of absence from active employment for any other
reason; provided, however, that a later Date of Severance shall apply with
respect to a leave of absence which, under Employer policy, provides for a later
Date of Severance and, provided further, that the second anniversary of a date
of absence from active employment shall be used for an Employee who is absent by
reason of a Maternity or Paternity Absence which commenced on or after
December 31, 1985, or who is absent by reason of Total and Permanent Disability.

35



--------------------------------------------------------------------------------



 



    An Employee shall not incur a Date of Severance while he is in the active
service of the United States Armed Forces if his reemployment rights are
protected by law.   2.16     “Earliest Retirement Age” shall mean the earliest
date on which, under the Plan, the Participant could elect to receive retirement
benefits in accordance with Section 5.1 or 5.2 hereof.   2.17     “Effective
Date” shall mean December 31, 1946.   2.18     “Employee” shall mean any
common-law employee of an Employer or an Affiliate; provided, however, that for
purposes of Section 2.22; “Employee” shall include any self-employed individual
performing services for an Employer or Affiliate who is treated as an employee
under Section 401(c)(1) of the Code.   2.19    “Employer(s)” shall mean the
Company, Erie Family Life Insurance Company, Erie Insurance Exchange, Erie
Insurance Company, EI Holding Corp., EI Service Corp., Erie Insurance Company of
New York, Erie Insurance Property & Casualty Company, Flagship City Insurance
Company and any other Affiliate which may adopt this Plan.   2.20    “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended.  
2.21    “Final Average Earnings” shall mean 1/36th of the Participant’s
aggregate Compensation during the thirty-six consecutive calendar months as a
Covered Employee which produces the greatest aggregate Compensation out of the
one hundred twenty calendar month period as a Covered Employee ending on the
earlier of the date on which the Participant retires or terminates employment
with the Employers or the date on which the Participant is no longer considered
a Covered Employee. In the event a Participant does not have thirty-six
consecutive calendar months of Compensation as a Covered Employee (i) months in
which the Participant is not a Covered Employee and months in which the
Participant has no Compensation will be excluded for purposes of determining
consecutive months for the thirty-six and one hundred twenty month periods and
(ii) with respect to a Participant with fewer than thirty-six total calendar
months of Compensation as a Covered Employee, Final Average Earnings will be
determined as the average monthly Compensation over the Participant’s entire
period of employment as a Covered Employee.

36



--------------------------------------------------------------------------------



 



2.22    “Highly Compensated” shall mean any Employee who is a more than five
percent (5%) owner of an Employer or both earned $80,000 or more in Test
Compensation from the Employer in the prior Plan Year (the “lookback year”) and
was member of the Top Paid Group for such year; provided, however, that such
$80,000 figure shall be adjusted for cost of living at the same time and in the
same manner as determined under Code Section 415(d).   2.23    “Hour of Service”
shall include the following:

  (a)   each hour for which an Employee is directly or indirectly paid or
entitled to payment from an Employer or an Affiliate as an Employee for the
performance of duties during an applicable computation period (these hours must
be credited to the Employee in the computation period during which the duties
were performed and not when paid, if different); and     (b)   each hour for
which back pay, irrespective of mitigation of damages, has been awarded or
agreed to by an Employer or an Affiliate (these hours must be credited in the
computation period or periods to which the award or agreement pertains rather
than that in which the payment, award or agreement was made); and     (c)   each
hour for which an Employee is directly or indirectly paid or entitled to payment
from an Employer or an Affiliate for reasons, such as vacation, sickness or
disability, other than for the performance of duties (these hours shall be
calculated and credited pursuant to Section 2530.200b-2 of the Department of
Labor regulations which are incorporated herein by reference).

2.24     “Leased Employee” shall mean any person (other than an Employee of an
Employer) who pursuant to an agreement between the Employer and any other person
(“leasing organization”) has performed services for the Employer (or for the
Employer and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year
and such services are performed under primary direction or control by the
recipient. Except as provided below, any person satisfying the foregoing
criteria shall be treated as an Employee. Contributions or benefits provided a
Leased Employee by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer.

37



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, a Leased Employee shall not be considered an
Employee of an Employer if: (i) such Leased Employee is covered by a money
purchase pension plan providing: (1) a nonintegrated employer contribution rate
of at least 10 percent of compensation, (2) immediate participation, and
(3) full and immediate vesting; and (ii) Leased Employees do not constitute more
than 20 percent of the Employer’s non-Highly Compensated workforce.

2.25     “Maternity or Paternity Absence” shall mean an absence from work by an
Employee for any period:

  (a)   by reason of pregnancy of the Employee,     (b)   by reason of the birth
of a child of the Employee,     (c)   by reason of the placement of a child with
the Employee in connection with the adoption of such child by such Employee, or
    (d)   for purposes of caring for such child for a period immediately
following such birth or placement.

An absence will not be considered a “Maternity or Paternity Absence” unless the
Employee provides the Administrator with such timely information as the
Administrator may reasonably require to establish that the absence from work is
for one of the four permitted reasons outlined above. Nothing in this Plan shall
require an Employer to grant a paid leave of absence to any Employee.

2.26     “Normal Retirement Age” of a Participant shall be age 65.   2.27    
“Normal Retirement Date” of a Participant shall be the first day of the month
next following the month in which his sixty-fifth birthday occurs.   2.28    
“Participant” shall mean any Covered Employee and any former Covered Employee
who is entitled to, or who is receiving, a retirement benefit or deferred vested
pension under the Plan.   2.29     “Period of Severance” shall mean the period
of time between an Employee’s Date of Severance and the date as of which he
performs his first Hour of Service following reemployment.

38



--------------------------------------------------------------------------------



 



2.30     “Plan” or “Pension Plan” shall mean this “Erie Insurance Group
Retirement Plan for Employees” as herein set forth with all amendments,
modifications, appendices, and supplements hereafter made.   2.31    “Plan Year”
shall mean any period of 12 consecutive calendar months next preceding an
Anniversary Date of the Plan.   2.32    “Service” shall mean an Employee’s
service determined in accordance with Article IV hereof for the purposes of
meeting the eligibility requirements for a benefit under the Plan.   2.33    
“Social Security Covered Compensation” shall mean, for any Plan Year, the
average (without indexing) of the Social Security taxable wage bases in effect
for each calendar year during the 35-year period ending with the last day of the
calendar year in which the Participant attains (or will attain) Social Security
Retirement Age (as such term is defined in Section 10.1(a)(iv) hereof). In
determining a Participant’s Social Security Covered Compensation for a Plan
Year, the Social Security taxable wage base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as in effect for the Plan
Year for which the determination is being made. A Participant’s Social Security
Covered Compensation shall be automatically adjusted for each Plan Year in
accordance with these provisions, up to and including the Plan Year in which the
Participant attains Social Security Retirement Age.   2.34    “Test
Compensation” shall mean, for any Plan Year, an Employee’s compensation,
reported under Sections 6041 and 6051 of the Code on Form W-2, as paid by the
Company or other Employer for the calendar year ending with or within such Plan
Year, including any amounts contributed pursuant to a salary reduction election
on behalf of a Covered Employee to a plan described in Sections 125, 132(f),
402(e)(3), 402(h)(1)(B), 403(b), or 457(b) of the Code for the period in
question. Test Compensation in any given year shall not exceed the adjusted
annual limitation in effect for such year (as set forth in Section 2.11),
provided that such limitation shall not be applied in determining the status of
an Employee as a Highly Compensated Employee or Key Employee. To the extent
permitted under regulations and other guidance promulgated by the Internal
Revenue Service, the Company may elect to determine Test Compensation on a basis
other than that provided above.

39



--------------------------------------------------------------------------------



 



2.35     “Top Paid Group” means all active Employees who, as of a given year,
are in the top twenty percent (20%) of the Company’s work force on the basis of
Test Compensation for such year, excluding the following:

  (a)   employees who have not completed six (6) months of Service by the end of
such year;     (b)   employees who work less than seventeen and one-half
(17-1/2) hours per week for such year;     (c)   employees who normally do not
work more than six (6) months in a year;     (d)   employees under age
twenty-one (21) at the end of such year; and     (e)   non-resident aliens who
received no U.S. – source income for such year.

For purposes of this Section, the Company’s work force shall include individuals
employed by an Affiliate.

2.36     “Total and Permanent Disability” shall mean permanent incapacity
resulting in the Participant being unable to engage in any gainful employment or
occupation by reason of any medically demonstrable physical or mental condition,
excluding, however, (a) incapacity contracted, suffered or incurred while the
Participant was engaged in or which resulted from having engaged in a felonious
enterprise; and (b) incapacity contracted, suffered or incurred in the
employment of other than an Employer, including self-employment.   2.37    
“Trust Agreement” shall mean the trust agreement between the Company and a
Trustee as provided in Section 9.1, together with all amendments, modifications
and supplements, thereto.   2.38    “Trustee” shall mean the Trustee or Trustees
designated under a Trust Agreement including any successor or successors.  
2.39    “Trust Fund” or “Fund” shall mean the retirement plan trust fund
established by the Company in accordance with Article IX.

40



--------------------------------------------------------------------------------



 



ARTICLE III — ADMINISTRATION OF THE PLAN

3.1   Pension Administrator       The Plan shall be administered by a Pension
Administrator (the “Administrator”) who shall serve at the pleasure of the Board
of Directors. Any individual serving as the Administrator may resign by
delivering his written resignation to the Board. In the event of the death,
resignation or removal of the Administrator, the Board shall fill the vacancy.
In making the appointment, the Board shall not be limited to any particular
group, and nothing herein contained shall be construed to prevent any
Participant, director, officer, employee or shareholder of the Employers from
serving as the Administrator. The Administrator will not be compensated from the
Trust Fund for services performed in such capacity, but the Company or Fund will
reimburse such individual for expenses reasonably incurred by him in such
capacity. If the Board does not appoint any individuals to the Administrator,
then the Company shall act as the Administrator.       Appointment by the Board
shall be evidenced by a certified copy of the resolution of the Board making
such appointment, and copies of such certified resolution shall be delivered to
the Trustee and to such other persons as may require such notice.   3.2   Powers
      The Administrator will have full power to administer the Plan in all of
its details, subject, however, to the requirements of ERISA. This power shall
include having the sole and absolute discretion to interpret and apply the
provisions of the Plan to determine the rights and status hereunder of any
individual, to decide disputes arising under the Plan, and to make any
determinations and findings of fact with respect to benefits payable hereunder
and the persons entitled thereto as may be required for any purpose under the
Plan. Without limiting the generality of the above, the Administrator is granted
the following authority which it shall discharge in its sole and absolute
discretion in accordance with Plan provisions as interpreted by the
Administrator:

  (a)   To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan, including the modification
of the claims procedure under Section 3.8 in accordance with any regulations
issued under Section 503 of ERISA.     (b)   To interpret the Plan.

41



--------------------------------------------------------------------------------



 



  (c)   To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan, his period of participation and/or service
under the Plan, his date of birth, his eligibility to accrue a benefit under the
Plan and to receive a distribution from the Plan.     (d)   To compute the
amount of benefits which will be payable to any Participant or other person in
accordance with the provisions of the Plan, and to determine the identity of the
person or persons to whom such benefits will be paid.     (e)   To authorize the
payment of Plan benefits and to direct cessation of benefit payments.     (f)  
To appoint one or more investment managers to manage the investment and
reinvestment of the Fund and to enter into management contracts on behalf of the
Company with respect to such appointments. Unless and until the Administrator
appoints an investment manager with respect to all or a specific portion of the
Fund, the Trustee shall have exclusive authority to manage and control all or
such portion of the Fund.     (g)   To appoint, employ or engage such other
agents, counsel accountants, consultants and actuaries as may be required to
assist in administering the Plan.     (h)   To establish procedures to determine
whether a domestic relations order is a qualified domestic relations order
within the meaning of Section 414(p) of the Code, to determine under such
procedures whether a domestic relations order is a qualified domestic relations
order and whether a putative alternate payee otherwise qualifies for benefits
hereunder, to inform the parties to the order as to the effect of the order, and
to direct the Trustee to hold in escrow or pay any amounts so directed to be
held or paid by the order.     (i)   To determine whether the Plan has incurred
a partial termination.     (j)   To obtain from the Employers, Employees,
Participants, spouses and Beneficiaries such information as shall be necessary
for the proper administration of the Plan.     (k)   To perform all reporting
and disclosure requirements imposed upon the Plan by ERISA, the Code or any
other lawful authority.     (l)   To take such steps as it, in its discretion,
considers necessary and/or appropriate to remedy any inequity under the Plan
that results from incorrect information received or communicated or as the
consequence of administrative error.     (m)   To correct any defect, reconcile
any inconsistency or supply any omission under the Plan.     (n)   To delegate
its powers and duties to others in accordance with Section 3.3.

42



--------------------------------------------------------------------------------



 



  (o)   To exercise such other authority and responsibility as is specifically
assigned to it under the terms of the Plan and to perform any other acts
necessary to the performance of its powers and duties.

The Administrator at its discretion may either request the Company or direct the
Fund to pay for any or all services rendered by the Trustee and by persons
appointed, employed or engaged under Section 3.2(f) or (g) or under the terms of
the Trust Agreement.
The Administrator’s interpretations, decisions, computations and determinations
under this Section 3.2 which are made in good faith will be final and conclusive
upon the Employers, all Participants and all other persons concerned. Any action
taken by the Administrator with respect to the rights or benefits of any person
under the Plan shall be revocable by the Administrator as to payments or
distributions not theretofore made, pursuant to such action, from the Trust
Fund; and appropriate adjustments may be made in future payments or
distributions to a Participant or Beneficiary to offset any excess payment or
underpayment previously made to such Participant or Beneficiary from the Trust
Fund. No ruling or decision of the Administrator in any one case shall create a
basis for a retroactive adjustment in any other case prior to the date of
written filing of each specific claim.

3.3   Delegation of Duties       The Administrator may, from time to time,
designate any individual to carry out any of the responsibilities of the
Administrator other than the appointment of an investment manager(s). The
individual so designated will have full authority or such limited authority as
the Administrator may specify, to take such actions as are necessary or
appropriate to carry out the responsibilities assigned by the Administrator.  
3.4   Administrator as Named Fiduciary       The Administrator will be a “named
fiduciary” for purposes of section 402(a)(1) of ERISA with authority to control
and manage the operation and administration of the Plan.   3.5   Conclusiveness
of Various Documents       The Administrator and the Company and its directors
and officers will be entitled to rely upon all tables, valuations, certificates
and reports furnished by any actuary,

43



--------------------------------------------------------------------------------



 



    accountant, counsel or other expert appointed, employed or engaged by the
Administrator or the Company.

3.6   Actions to be Uniform       Any discretionary actions to be taken under
the Plan by the Administrator will be nondiscriminatory and uniform with respect
to all persons similarly situated.   3.7   Liability and Indemnification      
To the full extent allowed by law, the Administrator shall not incur any
liability to any Participant or Beneficiary, or to any other person, by reason
of any act or failure to act on the part of the Administrator if such act or
omission is not the result of the Administrator’s gross negligence, willful
misconduct or exercise of bad faith. To the full extent allowed by law, the
Company agrees to indemnify the Administrator against all liability and expenses
(including reasonable attorney’s fees and other reasonable expenses) occasioned
by any act or omission to act if such act or omission is not the result of the
Administrator’s gross negligence, willful misconduct or exercise of bad faith.
Neither this Section 3.7 nor any other provision of this Plan shall be applied
to invalidate, modify, or limit in any respect any contract, agreement, or
arrangement for indemnifying or insuring the Administrator against, or otherwise
limiting, such liability or expense, or for settlement of such liability, to the
extent such contract, agreement, or arrangement is not precluded by the terms of
Section 410 of ERISA.   3.8   Claims Review Procedure       The Administrator
shall be responsible for the claims procedure under the Plan. An application for
a retirement benefit or other benefit under the Plan shall be considered a claim
for purposes of this Section 3.8.

  (a)   Original Claim. In the event a claim of any Participant, Beneficiary,
alternate payee, or other person (hereinafter referred to in this Section as the
“Claimant”) for a benefit is partially or completely denied, the Administrator
shall give, within ninety (90) days after receipt of the claim (or if special
circumstances, made known to the Claimant, require an extension of time for
processing the claim, within one hundred eighty (180) days after receipt of the
claim), written notice of such denial to the Claimant. Such notice shall set
forth, in a manner calculated to be understood by the Claimant, the specific
reason or reasons for the denial (with reference to pertinent Plan provisions
upon which the denial is based); an explanation of additional material or
information, if any, necessary for the

44



--------------------------------------------------------------------------------



 



      Claimant to perfect the claim; a statement of why the material or
information is necessary; on and after January 1, 2002, a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA; and an
explanation of the Plan’s claims review procedure, including the time limits
applicable to such procedure.     (b)   Review of Denied Claim.

  (i)   A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair review of the denial by a written request
delivered to the Administrator within sixty (60) days of receipt of the written
notice of claim denial, or within such longer time as the Administrator, under
uniform rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.     (ii)   The Administrator, within sixty (60) days after the
request for review, or in special circumstances, such as where the Administrator
in its sole discretion holds a hearing, within one hundred twenty (120) days of
the request for review, will submit its decision in writing. Such decision shall
take into account all comments, documents, records and other information
properly submitted by the Claimant, whether or not such information was
considered in the original claim determination. The decision on review will be
binding on all parties, will be written in a manner calculated to be understood
by the Claimant, will contain specific reasons for the decision and specific
references to the pertinent Plan provisions upon which the decision is based,
will indicate that the Claimant may review, upon request and free of charge, all
documents, records or other information relevant to the claim and on and after
January 1, 2002, will contain a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA.     (iii)   If a Claimant fails to
file a claim or request for review in the manner and in accordance with the time
limitations specified herein, such claim or request for review shall be waived,
and the Claimant shall thereafter be barred from again asserting such claim.

45



--------------------------------------------------------------------------------



 



  (c)   Determination by the Administrator Conclusive. The Administrator’s
determination of factual matter relating to Participants, Beneficiaries and
alternate payees including, without limitation, a Participant’s Credited
Service, Service and any other factual matters, shall be conclusive. The
Administrator and the Company and its respective officers and directors shall be
entitled to rely upon all tables, valuations, certificates and reports furnished
by an actuary, any accountant for the Plan, the Trustee or any investment
managers and upon opinions given by any legal counsel for the Plan insofar as
such reliance is consistent with ERISA. The actuary, the Trustee and other
service providers may act and rely upon all information reported to them by the
Administrator and/or the Company and need not inquire into the accuracy thereof
nor shall be charged with any notice to the contrary.

3.9   Waiver of Participation       It is the purpose of this Plan to provide
for the accrual of retirement benefits for all Covered Employees.
Notwithstanding the foregoing, any Covered Employee may waive participation in
this Plan by executing a Waiver of Participation on a form provided by the
Administrator for such purpose. Any Waiver of Participation shall be effective
for the Plan Year in which it is executed and shall be irrevocable. During any
Plan Year for which a Waiver of Participation is in effect, no Service, Credited
Service or Compensation shall be recognized under the Plan for the Covered
Employee.

46



--------------------------------------------------------------------------------



 



ARTICLE IV — SERVICE PROVISIONS

4.1   Service       Service shall be used to determine a Participant’s vested
rights under the Plan. An Employee shall receive Service for the period of time
between his Date of Hire and his Date of Severance, provided that no Service
shall be received for the period of continued absence between the first and
second anniversary of the date of first absence from work by reason of a
Maternity or Paternity Absence. Service shall be counted for full years only.
Service shall include any prior periods of Service that are reinstated in
accordance with Section 4.3 below. Service shall include any Period of Severance
which has continued for less than one year.       Notwithstanding the foregoing,
Service (but not Credited Service) shall include periods of absence granted
under The Family and Medical Leave Act of 1993, to the extent of the minimum
service credit required by said Act.   4.2   Credited Service       Credited
Service shall be used to compute the amount of a Participant’s benefit and to
determine a Participant’s eligibility for an early retirement and a disability
retirement under the Plan. Credited Service shall be based on Service but shall
not include (i) any period of Service in which a Participant is not a Covered
Employee, and (ii) any Period of Severance; provided, however, that a
Participant’s Credited Service shall include that Credited Service accumulated
during the period in which the Participant is eligible for a disability
retirement pension (as determined under Sections 5.3, 6.3 and 7.2 hereof).
Solely for purposes of computing the amount of a Participant’s benefit under
Section 6.1 and subject to the foregoing provisions of this Section, Credited
Service shall include a year of credit for any fraction of a year of Service.  
4.3   Loss and Reinstatement of Service       In the event a Participant incurs
a Date of Severance prior to his becoming eligible for a retirement benefit or
deferred vested pension under the Plan, he shall be deemed to receive a
distribution equal to the actuarial equivalent value of the entire vested
pension earned through his Date of Severance. In such a case, the Participant
shall lose his Service and Credited Service and his Accrued Pension shall be
forfeited as of such date of deemed distribution. If such individual is
subsequently reemployed as a Covered Employee, the individual, after again
completing one year of Service, shall be

47



--------------------------------------------------------------------------------



 



    considered a Plan Participant retroactively as of such date of reemployment
and have his forfeited Service, Credited Service and Accrued Pension reinstated
if his last Period of Severance is less than the greater of:

  (a)   five years, or     (b)   the Participant’s forfeited Service (including
any periods of Service previously reinstated under the provisions of this
Section 4.3 or its predecessor).

4.4   Transfer To Other Employment       Upon the transfer of a Participant
covered by the Plan to other employment with an Employer or Affiliate whereby he
ceases to be a Covered Employee hereunder, his Accrued Pension based on his
Credited Service and Final Average Earnings as of the transfer date shall be
frozen and Credited Service shall cease to accrue for purposes of the Plan. In
the event such Participant remains in the employment of an Employer until such
time as, except for such transfer, he would have met the age, service and/or
other eligibility requirements for any pension under the Plan, such frozen
Accrued Pension shall become payable in accordance with the appropriate
provisions of the Plan as in effect on the date of transfer.   4.5   Transfer
From Other Employment       Upon transfer or retransfer of an individual from
other employment with an Employer or Affiliate such that the individual becomes
a Covered Employee hereunder, his years of Service as otherwise computed under
this Article IV will include the period of his employment with an Employer or
Affiliate prior to such transfer or retransfer for the purpose of meeting the
vesting requirements under this Plan; provided, however, that only years of
Credited Service acquired while employed as a Covered Employee covered under
this Plan shall be used to compute the amount of any pension under this Plan.

48



--------------------------------------------------------------------------------



 



ARTICLE V — ELIGIBILITY FOR PENSIONS

5.1   Normal Retirement       A Participant whose employment with an Employer
and all Affiliates is terminated when or after he attains Normal Retirement Age
shall be eligible for a normal retirement pension in the amount as provided in
Section 6.1 hereof. A Participant’s right to his normal retirement pension shall
be nonforfeitable upon the attainment of his Normal Retirement Age provided he
is an Employee on such date. A Participant continuing in employment with an
Employer after his Normal Retirement Date in a capacity such that he completes
40 or more Hours of Service per month will be provided with a notice
incorporating the substance of the notification described in
Section 2530.203-3(b)(4) of the Code of Federal Regulations. Such notice shall
include a statement that the Participant’s pension will be suspended and
permanently withheld for months in which he completes 40 or more Hours of
Service. Any benefit accrual earned by a Participant for any given Plan Year
ending on or after the date on which the Participant attains Normal Retirement
Age shall be reduced (but not below zero) by the amount of any actuarial
adjustment which may be required in connection with a delay in payment of a
Participant’s normal retirement benefit or the suspension of benefits otherwise
payable after the Participant attains Normal Retirement Age.   5.2   Early
Retirement       A Participant with 15 or more years of Credited Service whose
employment with an Employer and all Affiliates is terminated when or after he
reaches the age of 55 but prior to the attainment of his Normal Retirement Age,
shall be eligible for an early retirement pension in the amount as provided in
Section 6.2 hereof.   5.3   Disability Retirement       A Participant whose
status as a Covered Employee is terminated due to his Total and Permanent
Disability after 15 or more years of Credited Service and who is eligible for
and receiving disability benefits under the Erie Insurance Group Long Term
Disability Plan shall be eligible for a disability retirement pension in an
amount as provided in Section 6.3 hereof beginning at his Normal Retirement Date
or later disability retirement date providing he remains subject to a Total and
Permanent Disability continuously through his Normal Retirement Age or later
disability retirement date.

49



--------------------------------------------------------------------------------



 



5.4   Vesting       A Participant with 5 years or more of Service and whose
employment with an Employer and all Affiliates is terminated at a time when he
is ineligible for any retirement pension under the Plan shall be eligible for a
deferred vested pension as computed under Section 6.4.       If a Participant is
reemployed as a Covered Employee by an Employer after having qualified for a
deferred vested pension in accordance with this Section 5.4, such Participant
shall retain his right to receive such deferred vested pension and he shall be
reinstated with the Service and Credited Service to which he was entitled at the
time of his prior termination of employment. Any benefits to which the
Participant may be entitled upon his subsequent retirement or termination of
employment shall be reduced actuarially, as provided in Section 7.4, to reflect
any deferred vested pension benefits paid prior to reemployment.

50



--------------------------------------------------------------------------------



 



ARTICLE VI — AMOUNT OF PENSIONS

6.1   Normal Retirement Pension       Subject to the provisions of Articles VII
and X, the monthly pension of a Participant who is eligible for a normal
retirement pension under the provisions of Section 5.1 (as stated in the form of
a life annuity) shall be one-twelfth (1/12) of the result obtained by
multiplying the sum of (a) and (b) by (c), where:

  (a)   equals 1.0% of the Participant’s Final Average Earnings not in excess of
Social Security Covered Compensation;     (b)   equals 1.5% of the Participant’s
Final Average Earnings in excess of Social Security Covered Compensation; and  
  (c)   equals the Participant’s Credited Service not in excess of 30 years.

In no event shall the overall permitted disparity limits of Section 1.401(l)-5
of the Income Tax Regulations be exceeded.

6.2   Early Retirement Pension       Subject to the provisions of Articles VII
and X, the monthly early retirement pension of a Participant eligible for an
early retirement pension under the provisions of Section 5.2 shall be, at the
option of the Participant, either (a) or (b) as set forth below:

  (a)   A deferred pension, commencing as of the Participant’s Normal Retirement
Date, equal to the amount of pension, determined under Section 6.1, to which he
is entitled based upon his Credited Service and Final Average Earnings as of his
date of early retirement and the level of Social Security Covered Compensation
in effect on such date.     (b)   An immediate pension, commencing as of any
month following the month in which such Participant retires early, determined as
provided in (a) above, but reduced by 1/4 of 1 percent for each complete
calendar month up to 60 such months and by 3/8ths of 1 percent for each complete
calendar month in excess of 60 months, by which his early retirement pension
commencement date precedes his Normal Retirement Date.

6.3   Disability Retirement Pension       Subject to the provisions of Articles
VII and X, a Participant eligible for disability benefits under the provisions
of Section 5.3 and under Title II of the Social Security Act shall receive a
disability retirement pension beginning as of his Normal Retirement

51



--------------------------------------------------------------------------------



 



    Date. Such disability retirement pension shall be in an amount determined in
accordance with Section 6.1 assuming that:

  (a)   Service and Credited Service are granted for each calendar year (and
part thereof) during which he continues to be subject to a Total and Permanent
Disability and to qualify for Social Security disability benefits, and     (b)  
his Compensation during his last full calendar year before his termination due
to disability continues unchanged from the calendar year including his date of
disability to the calendar year including his Normal Retirement Age, and     (c)
  his Social Security Covered Compensation is based on the level in effect at
the time he becomes disabled.

6.4   Deferred Pension Upon Termination of Service       Subject to the
provisions of Articles VII and X, the monthly pension, commencing as of Normal
Retirement Date, of a former Covered Employee whose employment with an Employer
and Affiliates has terminated after he has become eligible for a deferred vested
pension in accordance with Section 5.4, shall be equal to the pension such
Participant would have been entitled to under Section 6.2(a) as of his
termination of employment, multiplied by a vesting percentage determined in
accordance with the table immediately below:

          Years of Service   Vesting Percentage
Less than 5
    0 %
5 or more
    100 %

Except as otherwise provided under Section 8.1, any Participant having less than
five years of Service at the time of his death or other termination of
employment with the Employers or an Affiliate shall have no vested rights under
this Plan and neither he nor his spouse or Beneficiary shall be entitled to any
benefits under this Plan.
A former Covered Employee who is eligible for a deferred vested pension and who
is credited with 15 or more years of Credited Service may elect (by written
application) to commence his deferred vested pension in a reduced amount at any
time between the ages of 55 and 65, in which case the monthly pension amount as
determined above shall be reduced in accordance with the provisions of
subsection (b) of Section 6.2 based on the number of months that his Annuity
Starting Date precedes his Normal Retirement Date.

52



--------------------------------------------------------------------------------



 



6.5   Increase in Pension for Certain Retired Participants

  (a)   Notwithstanding the foregoing provisions of this Article VI and
effective for Plan payments made on or after January 1, 1996, the monthly
pension payable to a Qualified Pensioner (or to the Beneficiary of a Qualified
Pensioner) shall be increased by the greater of five percent (5%) or twenty
dollars ($20.00). For purposes of this subsection (a), a “Qualified Pensioner”
means a Participant who retired under the normal retirement, early retirement,
or disability retirement provisions of the Plan prior to January 1, 1994.    
(b)   Notwithstanding the foregoing provisions of this Article VI and effective
for Plan payments made on or after January 1, 1999, the monthly pension payable
to a Qualified Pensioner (or to the Beneficiary of a Qualified Pensioner) shall
be increased by the greater of four percent (4%) or fifteen dollars ($15.00).
For purposes of this subsection (b), a “Qualified Pensioner” means a Participant
who retired under the normal retirement, early retirement, or disability
retirement provisions of the Plan and commenced Plan payment prior to January 1,
1997.

6.6   Offset of Accruals by Plan Distributions       In the event distribution
of benefits commence to an employed Participant pursuant to Section 7.10 or for
any other reason after the employed Participant has attained his Normal
Retirement Age, any increase in the Participant’s monthly benefit which accrues
in any Plan Year in which such distribution is made shall be reduced (but not
below zero) by the Actuarial Equivalent of total Plan benefit distributions made
to such Participant by the close of such Plan Year.   6.7   Non-Duplication of
Benefits

  (a)   There shall be no duplication of any retirement benefit or deferred
vested pension benefit payable under this Plan, and any pension or retirement
benefit payable under any other qualified defined benefit pension, retirement,
or similar plan to which an Employer or predecessor Employer of the particular
Participant has contributed, based upon the same period of service. Unless such
other benefits are clearly intended to be in addition to benefits under this
Plan, the Administrator shall make or cause to be made appropriate adjustments
in the retirement benefit or deferred vested pension benefit payable under this
Plan in respect to any Participant to carry out the provisions of this
paragraph.

53



--------------------------------------------------------------------------------



 



  (b)   No benefit shall be payable to any Participant under more than one
Section of the Plan for the same period of time. No retirement benefit or
deferred vested pension benefit shall be paid to any Participant while he is
receiving benefits under a long-term disability benefit contract or plan to
which an Employer or Affiliate has contributed.

6.8   Special Provisions Pertaining to Section 401(a)(17) Employees       Unless
otherwise provided under the Plan, the Accrued Pension of each Section
401(a)(17) Employee (as hereinafter defined) will be the greater of the Accrued
Pension determined for such Employee under (a) or (b) below:

  (a)   The Employee’s Accrued Pension determined with respect to the benefit
formula applicable for the Plan Year beginning on or after December 31, 1994, as
applied to the Employee’s total years of service taken into account under the
Plan for the purpose of benefit accruals; or     (b)   The sum of: (i) the
Employee’s Accrued Pension as of the last day of the last Plan Year beginning
before December 31, 1994, frozen in accordance with Section 1.401(a)(4)-13 of
the Income Tax Regulations, and (ii) the Employee’s Accrued Pension determined
under the benefit formula applicable for the Plan Years beginning on and after
December 31, 1994, as applied to the Employee’s years of service credited for
Plan Years beginning on and after December 31, 1994, for purposes of benefit
accruals.

A “Section 401(a)(17) Employee” means a Covered Employee whose current Accrued
Pension as of a date on or after the first day of the first Plan Year beginning
on or after December 31, 1994, is based on Compensation for a year beginning on
or after December 31, 1994, that exceeded $150,000.

54



--------------------------------------------------------------------------------



 



ARTICLE VII — COMMENCEMENT AND DURATION OF PENSIONS

7.1   Normal and Early Retirement Pensions

  (a)   Any normal or early retirement pension shall be payable to a retired
Participant who has applied therefor in accordance with the rules established by
the Administrator, commencing as of the later of the Participant’s Normal
Retirement Date or the first day of the month next following the date as of
which the Participant retires. A Participant who is eligible for an early
retirement pension may elect payment prior to Normal Retirement Date and receive
a reduced pension under the provisions of Section 6.2. A Participant who fails
to elect such an early payment will be deemed to have made an election to defer
distribution.     (b)   Subject to Sections 7.8 and 7.10, a normal or early
retirement pension shall be payable monthly for the remaining life of such
retired Participant. The last payment to the retired Participant under this form
shall be for the month in which the death of such retired Participant occurs.
However, if the retired Participant duly accepted the Automatic Surviving
Spouse’s Pension as set forth in Section 7.5 or elected an optional form of
pension in Section 7.7 and is receiving his retirement pension pursuant to such
election, then any pension payments to him and his surviving spouse or
Beneficiary shall be as set forth in Section 7.5 or 7.7, whichever applicable.

7.2   Disability Retirement Pension       A disability retirement pension shall
be payable to a disabled Participant who has applied therefor in accordance with
the rules established by the Administrator, commencing as of the Participant’s
Normal Retirement Date or later disability retirement date (or, if later,
commencing as of the first day of the month next following the date as of which
application for the disability retirement pension was made), provided the
Participant has remained continuously disabled (within the meaning of
Section 5.3) up to his Normal Retirement Date or later disability retirement
date.       To ascertain whether a Participant retains his eligibility for a
disability retirement pension, the Participant may be required by the
Administrator to submit to a medical examination at any time prior to his Normal
Retirement Age, but not more often than semi-annually. If it is determined by
the Administrator that the Participant is no longer disabled (within the meaning
of Section 5.3) on the basis of such an examination, or that he has engaged or
is engaging in gainful employment (except for purposes of

55



--------------------------------------------------------------------------------



 



    rehabilitation approved by the Administrator), or that prior to his Normal
Retirement Age he ceases to be eligible for disability benefits under the Social
Security Act, then his eligibility for a disability retirement pension will end
and, his Credited Service accumulated to that time shall be reinstated, whether
or not the Participant returns to employment as a Covered Employee. Such
Participant shall be eligible for a retirement or deferred vested pension, based
on such Credited Service, under the provisions of Section 5.1, 5.2, or 5.4.    
  If a participant who is disabled (within the meaning of Section 5.3) chooses
to begin a retirement or deferred vested pension prior to his Normal Retirement
Date and prior to a determination by the Administration that he is no longer
disabled, the retirement or deferred vested pension shall be based on the
Participant’s Credited Service as of his termination of employment due to
disability.       In the event a Participant who is otherwise eligible for a
disability retirement pension refuses to submit to a medical examination as
required by the Administrator, all his rights to a disability retirement pension
hereunder shall cease until he submits to such examination.       Subject to
Section 7.8, a disability pension shall be payable monthly for the remaining
life of such retired Participant. The last payment to the retired Participant
under this form shall be for the month in which the death of such retired
Participant occurs. However, if the Participant duly accepted the Automatic
Surviving Spouse’s Pension as set forth in Section 7.5 or elected an optional
form of pension in Section 7.7 and is receiving his retirement pension pursuant
to such election, then any pension payments to him and his surviving spouse or
Beneficiary shall be as set forth in Section 7.5 or 7.7, whichever applicable.  
7.3   Deferred Vested Pension       A deferred vested pension shall be payable
to a Participant who has met the criteria provided in Section 5.4 and who has
applied therefore in accordance with rules established by the Administrator,
commencing as of the Participant’s Normal Retirement Date, or, if the
Participant has at least 15 years of Credited Service as of his termination of
employment, commencing as of the first day of any month between the age of 55
and his Normal Retirement Date in accordance with an eligible Participant’s
election to receive a reduced amount under the provisions of Section 6.4. A
Participant

56



--------------------------------------------------------------------------------



 



    who fails to elect such an early commencement of benefits will be deemed to
have made an election to defer distribution. Subject to Section 7.8, a deferred
vested pension shall be payable monthly for the remaining life of the
Participant. The last payment to the Participant under this form shall be for
the month in which the death of such Participant occurs. However, if the
Participant duly elected the Automatic Surviving Spouse’s Pension as set forth
in Section 7.5 or elected an optional form of pension in Section 7.7 and is
receiving his deferred vested pension pursuant to such election, then any
pension payments to him and his surviving spouse or Beneficiary shall be as set
forth in Section 7.5 or 7.7, whichever applicable.

7.4   Reemployment of a Retired Participant       The pension payable to any
Participant receiving retirement benefits or deferred vested pension benefits
shall cease and be permanently withheld if and when such Participant is
reemployed by an Employer; provided, however, that no pension shall be withheld
by the Plan pursuant to this Section 7.4 for any month during which such
reemployed Participant has been employed in a classification which is not
covered under the Plan or during which such Participant fails to complete 40 or
more Hours of Service. In addition, no payment shall be withheld by the Plan
pursuant to this Section 7.4 unless the Plan notifies the reemployed Participant
by personal delivery or first class mail during the first calendar month in
which the Plan withholds payments that his benefits are suspended. Such
notification shall contain a description of the specific reasons why benefit
payments are being suspended, a general description of the Plan provisions
relating to the suspension of payments, a copy of such provisions, and a
statement to the effect that applicable Department of Labor regulations may be
found in Section 2530.203-3 of the Code of Federal Regulations. In addition, the
suspension notification shall inform the reemployed Participant of the Company’s
procedure for affording a review of the suspension of benefits.       The
retirement or deferred vested pension shall resume with the month following
subsequent retirement or termination of employment. Any retirement or deferred
vested pension payable upon such subsequent retirement or termination shall be
determined as provided in Article VI on the basis of the Participant’s Credited
Service at the time of his previous retirement or termination, plus his Credited
Service as a Participant during his period of reemployment; provided, however,
that such retirement or deferred vested pension shall be reduced by the
actuarial equivalent of the retirement or deferred vested pension benefits, if
any, that the Participant received prior to his reemployment.

57



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, in no event shall a Participant’s retirement
or deferred vested pension payable following his subsequent retirement or
termination be less than that retirement or deferred vested pension payable to
the Participant prior to his reemployment. In the determination of the Final
Average Earnings of a Participant who is reemployed and who again becomes an
active Participant, the thirty-six month period to be considered shall be the
number of months in such period of reemployment prior to his subsequent date of
retirement or termination, plus such number of months immediately prior to his
earlier retirement or termination as shall total thirty-six months.   7.5  
Automatic Surviving Spouse’s Pension       A married Participant who is eligible
to commence payments pursuant to the normal, early or disability retirement
provisions of the Plan or pursuant to the deferred vested pension provisions of
the Plan and whose benefit may not be paid under the provisions of Section 7.8
shall automatically be deemed to have elected, at the commencement dates
otherwise specified herein, an immediate monthly pension during his lifetime
with the provision that, following his death, a monthly survivor’s pension equal
to 50 percent of his reduced pension shall be payable to his surviving spouse
during the further lifetime of the spouse (the “Automatic Surviving Spouse’s
Pension”). Such pension shall be actuarially equivalent to an immediate single
life annuity. The automatic election provided in this Section 7.5 shall become
effective as of the Participant’s Annuity Starting Date.       An unmarried
Participant who retires pursuant to the normal, early or disability retirement
provisions of the Plan or pursuant to the deferred vested pension provisions of
the Plan and whose benefit may not be paid under the provisions of Section 7.8
shall automatically be deemed to have elected a monthly pension payable for his
lifetime.       A Participant may prevent the automatic election provided in
this Section 7.5 at any time within the “applicable election period” (as
hereafter defined) by executing a specific written rejection of such an election
on a form approved by the Administrator and filing it with the Administrator;
provided that such rejection shall not take effect unless the Participant’s
spouse, if applicable, consents to such rejection in accordance with Section 7.6
of the Plan. Any election to revoke the Automatic Surviving Spouse’s Pension and
any spouse’s consent thereto must specify the particular optional form of
benefit elected by the Participant and, if applicable, must state the specific
non-spouse Beneficiary or Beneficiaries (including any class of Beneficiaries or
any contingent

58



--------------------------------------------------------------------------------



 



    Beneficiaries) who may be entitled to any benefits upon the Participant’s
death. Any subsequent change in optional form of benefit or in a non-spouse
Beneficiary selected shall be valid only if accompanied by the written and
witnessed consent of the Participant’s spouse in the manner described in
Section 7.6.

During the period beginning no more than 90 days and ending no less than 30 days
prior to the Participant’s Annuity Starting Date, the Administrator shall
furnish to the Participant a written general description of the automatic
election provided in this Section 7.5. The general description shall include a
written explanation of the Participant’s and spouse’s rights under the Automatic
Surviving Spouse’s Pension, including the availability and effect of the
election to reject the Automatic Surviving Spouse’s Pension. Such description
shall also provide information as to the material features of the optional forms
of benefit as well as a brief explanation of their relative values as compared
to the Automatic Surviving Spouse’s Pension. In addition, in the event the
Participant’s Annuity Starting Date is prior to his attainment of Normal
Retirement Age, such description shall inform the Participant of his right to
defer receipt of the Plan distribution. A Participant may make and revoke his
written rejection of an Automatic Surviving Spouse’s Option at any time and any
number of times within the “applicable election period”. The “applicable
election period” shall commence 90 days prior to the Participant’s Annuity
Starting Date and shall end on the Participant’s Annuity Starting Date.
Notwithstanding the foregoing, effective on and after January 1, 1997, the
written description identified in this paragraph may be provided after the
Participant’s Annuity Starting Date provided the Participant has at least
30 days following distribution of the written description to reject the
Automatic Surviving Spouse’s Pension and elect another form of payment permitted
under the Plan. Distribution to the Participant may commence after seven days
have elapsed from the date the Administrator provides the written description
provided that the Participant has received information that clearly indicates
his right to at least 30 days to consider the contents of the description, the
Participant affirmatively elects distribution and any required spousal consent
is satisfied.
A Participant who retires pursuant to the normal, early or disability retirement
provisions of the Plan or pursuant to the deferred vested pension provisions of
the Plan and who is entitled, under such provisions, to a pension with a lump
sum actuarial equivalent value not in excess of $5,000 (or for distributions
prior to December 31,

59



--------------------------------------------------------------------------------



 



2001 was not in excess of $3,500 at the time of that distribution or any prior
distribution) shall receive his pension in accordance with Section 7.8 hereof.

7.6   Requirement for Spouse Consent       Any election of a married Participant
under Sections 7.5 and 7.7 (other than an election to revoke a rejection of the
Automatic Surviving Spouse’s Pension under Section 7.5) shall require the
consent of the Participant’s spouse unless it is established to the satisfaction
of the Administrator that the consent required under this Section 7.6 may not be
obtained:

  (a)   because there is no spouse or because the spouse cannot be located,    
(b)   because the Participant is legally separated from the spouse,     (c)  
because the Participant has been abandoned by his spouse (within the meaning of
local law) and such Participant has a court order to that effect, or     (d)  
because of such other circumstances as the Secretary of the Treasury may by
regulations prescribe.

Any consent by a spouse shall be in writing acknowledging the effect of such
election or revocation and witnessed by a notary public or such Plan
representatives as may be designated for this purpose by the Administrator. Any
spouse’s consent (or establishment that the spouse’s consent may not be
obtained) shall be effective only with respect to such spouse.

7.7   Optional Forms of Pensions       In lieu of a benefit in the form of
payment determined in Section 7.5, a Participant may, with the consent of his
spouse as described in Section 7.6, elect an actuarially equivalent benefit
described below. This election is effective as of a Participant’s Annuity
Starting Date.

  (a)   Option A: 10-Year Certain and Life Option — A reduced monthly retirement
income is payable to the Participant during his remaining lifetime, and upon his
death prior to receiving payment for a period equivalent to 120 months, monthly
payments of the same reduced amount will be made to his Beneficiary until the
number of monthly payments made to the Beneficiary, when added to the number of
monthly payments made to the Participant, is equivalent to 120 monthly payments.
    (b)   Option B: 15-year Certain and Life Option — A reduced monthly
retirement income is payable to the Participant during his remaining lifetime,
and upon his death prior to receiving payment for a period equivalent to
180 months, monthly

60



--------------------------------------------------------------------------------



 



      payments of the same reduced amount will be made to his Beneficiary until
the number of monthly payments made to the Beneficiary, when added to the number
of monthly payments made to the Participant, is equivalent to 180 monthly
payments.     (c)   Option C: 50% Joint and Survivor Option — a reduced monthly
retirement income is payable to the Participant for his remaining lifetime, and
upon his death, monthly income of 50% of such reduced monthly income previously
paid to the Participant shall be paid to his Beneficiary for as long thereafter
as that person shall live.     (c)   Option D: 100% Joint and Survivor Option —
a reduced monthly retirement income is payable to the Participant for his
remaining lifetime, and upon his death, monthly income of 100% of such reduced
monthly income previously paid to the Participant shall be paid to his
Beneficiary for as long thereafter as that person shall live.     (e)   Option
E: Joint and Survivor Pop-Up Option — a reduced monthly retirement income is
payable to the Participant for his remaining lifetime, and upon his death,
monthly income of either 50% or 100% (as elected by the Participant) of such
reduced monthly income previously paid to the Participant shall be paid to the
Participant’s spouse for as long thereafter as such spouse shall live; provided,
however, that in the event the spouse of the Participant predeceases the
Participant and such spouse’s death occurs within 60 months of the Participant’s
Annuity Starting Date, the provisions of Section 7.12 shall apply.
Notwithstanding any provision of the Plan to the contrary (i) the Joint and
Survivor Pop-Up Option shall be available only with respect to a Participant who
has retired under the normal retirement provisions of Section 5.1 or the early
retirement provisions of Section 5.2, and (ii) actuarial equivalence of a
benefit payable under the Joint and Survivor Pop-Up Option shall be determined
under Section 11.6; provided, however, that in the event an annuity contract is
purchased from an insurance company with respect to such benefit, actuarial
equivalence shall thereafter be determined by reference to the specific annuity
contract which will be purchased by the Plan to provide the monthly retirement
income payable under this form of payment.

Election of these options must be made during the applicable election period
described in Section 7.5. Except to the extent otherwise provided under
Section 8.4, if either the Participant or his Beneficiary dies after the
election of an option is made but before the Annuity Starting Date such option
will not become effective. If the Beneficiary shall

61



--------------------------------------------------------------------------------



 



die after commencement of the joint and survivor pension, but before the death
of the retired Participant, the Participant shall continue to receive the
reduced pension payable in accordance with such option. An option may be
cancelled by the Participant prior to the Annuity Starting Date. The effect of
such cancellation shall be to reinstate the life annuity specified in
Section 7.1, 7.2 or 7.3, whichever applicable, or, if the Participant is
married, the Automatic Surviving Spouse’s Pension under Section 7.5 (in which
case any subsequent option election must satisfy the requirements of
Section 7.5). Except to the extent expressly permitted under the Plan, no
election regarding an optional form of payment may be made by a Participant
following the Participant’s Annuity Starting Date. If the Beneficiary designated
by a Participant in connection with the election of an optional form of benefit
is not the spouse of the Participant, then the election shall be effective only
if the minimum distribution incidental benefit requirements of Section
1.401(a)(9)-6 of the Income Tax Regulations are satisfied with respect to such
distribution.

7.8   Payment of Small Pension

  (a)   Notwithstanding any provision of the Plan to the contrary, if the
actuarial equivalent present value of any retirement benefit, deferred vested
pension or survivor benefit does not exceed $5,000 such benefit shall be paid as
soon as practicable in a lump sum equal to such present value. No lump sum
payments shall be made if the actuarial equivalent present value of the benefit
is in excess of this threshold.     (b)   Effective for any distribution to a
Participant under this Section 7.8 on and after March 28, 2005, the lump sum
payment described above shall be made on the conditions that the Participant is
alive as of the applicable Annuity Starting Date and, except as otherwise
provided in this subsection (b), that the Participant affirmatively elects
payment in cash or as a Direct Rollover (as defined in Section 7.11). No further
election or consent shall be required or permitted with respect to such
distribution. Effective for any distribution to a Participant under this
Section 7.8 on and after February 1, 2006, if the Participant fails to
affirmatively elect payment in cash or as a Direct Rollover within the 60-day
period following the Administrator’s distribution of the Direct Rollover
explanation and election, as applicable to a benefit with an actuarial
equivalent present value in excess of $1,000, the Administrator shall direct
distribution of the lump sum payment in the form of a Direct Rollover to an
individual retirement plan or annuity selected by the Administrator. If the
actuarial equivalent present value of the retirement

62



--------------------------------------------------------------------------------



 



      benefit or deferred vested pension does not exceed $1,000 as of the
applicable Annuity Starting Date and the Participant fails to make a cash/Direct
Rollover election within such 60-day period, the Plan shall pay such benefit in
the form of an actuarial equivalent cash lump sum as soon as practicable
following the expiration of such 60-day period.     (c)   The actuarial
equivalent present value of a retirement benefit, deferred vested pension or
survivor benefit shall be calculated and paid on the basis of the “applicable
mortality table”, as defined in Section 417(e)(3)(A)(ii)(I) of the Code, and the
“applicable interest rate”, as defined in Section 417(e)(3)(A)(ii)(II) of the
Code, for the second calendar month preceding the month in which the
distribution is payable; provided, however, that in the event the Alternative
Present Value (as hereinafter defined) of the applicable benefit is a larger
amount, such larger amount shall be paid (provided such Alternative Present
Value calculation does not exceed $5,000). For purposes of this Section 7.8, the
“Alternative Present Value” of a retirement benefit, deferred vested pension or
survivor benefit shall be based on the Accrued Pension earned by the Participant
at the earlier of his termination of employment, or December 30, 1995,
determined by using the UP-1984 mortality table (reflecting a one-year setback
for Participants and a two-year setback for Beneficiaries) and a 6% interest
rate.     (d)   The provisions of this Section 7.8 shall likewise apply to any
Participant who terminates his employment with an Employer and all Affiliates
prior to his completion of such period of Service as is required for a deferred
vested pension under the Plan. In such case the terminated Participant shall be
deemed to receive a lump sum distribution of the actuarial equivalent present
value of his entire vested pension as of his date of termination of employment.
Subject to Section 7.9 hereof, a Participant who receives a distribution (or
deemed distribution) under this Section 7.8 shall lose his Credited Service (and
Service, in the case of a deemed distribution) under the Plan, shall forfeit his
nonvested Accrued Pension and shall no longer be considered a Participant
hereunder after such date of distribution (or deemed distribution).

7.9   Repayment of Cashout on Reemployment       Notwithstanding any provision
of Section 7.8 to the contrary, in the event a Participant described in
Section 7.8 receives a distribution described thereunder and is subsequently
reemployed by an Employer as a Covered Employee, such Participant’s Credited
Service and Accrued Pension earned before his termination of employment shall be

63



--------------------------------------------------------------------------------



 



    reinstated for all purposes of the Plan if the Participant repays to the
Plan the full amount of his distribution with interest, compounded annually from
the date of distribution to December 30, 1988 at the rate of five percent (5%)
per annum and from December 31, 1988 to the date of repayment at the rate
determined for each Plan Year within such period under Section 411(c)(2)(C) of
the Internal Revenue Code. With respect to a former Participant who has been
deemed to receive a distribution of his entire vested pension upon his
termination of employment in accordance with the second paragraph of
Section 7.8, such individual shall be deemed to have repaid such distribution,
with interest, as of his date of rehire and such Participant’s Service, Credited
Service and Accrued Pension earned before his termination of employment shall be
reinstated as of such date. For purposes of the foregoing, the period in which
the Participant’s repayment or deemed repayment must occur shall end on the
earlier of the fifth anniversary of the Participant’s reemployment or the date
on which the Participant’s Period of Severance extends to five consecutive
years.   7.10   Delay in Commencement of Pension Payments

  (a)   In no event shall payment of any pension under the provisions of this
Article VII commence as of a date that is later than 60 days after the close of
the Plan Year during which a Participant attains his Normal Retirement Date or,
if later, terminates his employment with an Employer and Affiliates. A
Participant who has terminated employment with an Employer and Affiliates may
not elect to defer payment of any retirement or deferred vested benefit beyond
the Participant’s Normal Retirement Date. No payment to an alternate payee under
a qualified domestic relations order may be made before the affected
Participant’s earliest retirement age under the Code. No payment under the Plan
will be increased on account of any delay in payment due to a Participant’s or
Beneficiary’s failure to properly file the required application forms furnished
by the Administrator or to otherwise accept such payment.     (b)  
Notwithstanding any inconsistent provision of the Plan and effective January 1,
2003, all distributions under the Plan shall be made in accordance with Code
Section 401(a)(9), including the incidental death benefit requirement of Code
Section 401(a)(9)(G), and Treasury Regulations Sections 1.401(a)(9)-1 through
1.401(a)(9)-9. Specifically, distribution of the Participant’s interest shall:

  (i)   be completed no later than the Required Beginning Date; or     (ii)  
commence not later than the Required Beginning Date with distribution to the
Participant made over the life of the Participant or joint lives of the

64



--------------------------------------------------------------------------------



 



      Participant and a designated beneficiary or a period not longer than the
life of the Participant or joint lives of the Participant and a designated
beneficiary.

For purposes of this Section 7.10, Required Beginning Date shall mean April 1 of
the calendar year following the later of the calendar year in which the
Participant attains age 701/2 or the calendar year in which the Participant
terminates employment or retires; provided, however, if the Participant is a
five-percent owner (as defined in Code Section 416), the Required Beginning Date
shall be April 1 of the calendar year following the calendar year in which the
Participant attains age 701/2, regardless of the date that the five-percent
owner terminates employment or retires. In the case of a Participant who
terminates employment or retires in a calendar year after the calendar year in
which he attains age 701/2 and who has not commenced payments as of the first
day of such later calendar year, the Plan benefit accrued by the Participant
shall be actuarially increased, to the extent required by regulations, to take
into account the period (commencing on the April 1st of the calendar year
following the calendar year in which the Participant attains age 701/2 and
ending on the date payment commences) during which the Participant did not
receive any benefits under the Plan; provided, however, that such actuarial
increase, to the extent permitted by regulations, shall reduce the benefit
accrual otherwise occurring during such period.

  (c)   In the event that a Participant dies prior to the date that distribution
commences:

  (i)   any portion of the Participant’s interest that is not payable to a
designated beneficiary shall be distributed not later than the end of the
calendar year which includes the fifth anniversary of the date of the
Participant’s death; and     (ii)   any portion of the Participant’s interest
that is payable to a designated beneficiary shall be distributed in accordance
with subsection (i) above or over the life of the designated beneficiary (or
over a period not extending beyond the life expectancy of the beneficiary),
commencing not later than the end of the calendar year following the calendar
year of the Participant’s death or, if the beneficiary is the Participant’s
surviving spouse, commencing not later than the last day of the later of the
calendar year in which the Participant would have attained age 701/2 or the
calendar year following the calendar year which includes the date of the
Participant’s death.

65



--------------------------------------------------------------------------------



 



  (d)   In the event that a Participant dies after distribution of his interest
has begun, but prior to distribution of his entire interest, the remaining
portion of such interest shall be distributed in a method that is at least a
rapid as the method in effect at the date of the Participant’s death.

7.11    Direct Rollover of Eligible Rollover Distributions.      
Notwithstanding any provision of the Plan to the contrary, a Distributee may
elect, subject to provisions adopted by the Administrator which shall be
consistent with income tax regulations, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover to such plan. The Administrator shall
notify a Distributee of his right to elect a Direct Rollover. Such notice shall
be provided to the Distributee not less than 30 days before the vested benefit
maintained on behalf of the Distributee is distributed. A Distributee’s
affirmative election to make or not make a Direct Rollover may be implemented by
the Administrator less than 30 days after the Distributee receives such notice
of his Direct Rollover rights, but only if the Administrator notifies the
Distributee that he has the right to consider the decision of whether or not to
elect a Direct Rollover for up to 30 days. For purposes of this Section:

  (a)   The term “Distributee” shall mean a Covered Employee or former Covered
Employee. In addition, such an individual’s surviving spouse or such an
individual’s spouse or former spouse who is an alternate payee within the
meaning of Section 414(p)(8) of the Code are Distributees with respect to the
interest of the spouse or former spouse.     (b)   The term “Eligible Rollover
Distribution” shall mean any distribution of all or any portion of the balance
to the credit of the Distributee other than: any distribution that is one of a
series of substantially equal periodic payments made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and his beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; that portion of a hardship withdrawal that is
attributable to elective contributions within the meaning of
Section 1.401(k)-1(g) of Income Tax Regulations; and the portion of any
distribution that is not includible in gross income (provided, however, that any
such portion consisting of after-tax contributions shall not fail to be treated
as an Eligible Rollover Distribution if such portion is deposited into an
individual retirement account or annuity described in Code Section 408(a) or
408(b), or into a qualified defined

66



--------------------------------------------------------------------------------



 



      contribution plan described in Code Section 401(a) or annuity plan
described in Code Section 403(a) that agrees to separately account for amounts
so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible).     (c)   The term “Eligible
Retirement Plan” shall mean an individual retirement account or annuity, as
described in Code Sections 408(a) and 408(b), respectively, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code that accepts the Distributee’s Eligible Rollover
Distribution. An Eligible Retirement Plan shall also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan.     (d)   The term “Direct Rollover” shall mean a payment by the Plan to
the Eligible Retirement Plan specified by the Distributee.

7.12   Change to Pension Payments in Connection with Qualifying Event.

  (a)   In the event an Eligible Retiree (as hereinafter defined) experiences a
Qualifying Event (as hereinafter defined), the provisions of this Section 7.12
shall apply, provided that the Eligible Retiree furnishes the Administrator with
reasonable notice of the Qualifying Event within 120 days of the Qualifying
Event and provides such further information applicable hereunder as the
Administrator may reasonably require. For purposes of this Section:

  (i)   “Eligible Retiree” shall mean a Participant who has retired under the
normal retirement provisions of Section 5.1 or the early retirement provisions
of Section 5.2 and who, as of his Annuity Starting Date, was either:

  (A)   legally married and commencing receipt of his retirement income in the
form of an Automatic Surviving Spouse’s Pension (as defined in Section 7.5),
under the 100% Joint and Survivor Option (with his spouse as Beneficiary
thereunder) or under the Joint and Survivor Pop-Up Option; or

67



--------------------------------------------------------------------------------



 



  (B)   unmarried and commencing receipt of his retirement income in the normal
form of benefit provided under Section 7.1 (a life annuity).

  (ii)   “Qualifying Event” shall mean an event described in (A), (B) or
(C) below:

  (A)   The spouse of an Eligible Retiree who is receiving retirement income
under the Joint and Survivor Pop-Up Option under Section 7.7(e) predeceases the
Eligible Retiree and such spouse’s death occurs within 60 months of the Eligible
Retiree’s Annuity Starting Date;     (B)   The marital status of an Eligible
Retiree who is receiving retirement income under any of the forms of payment
described in subparagraph (a)(i)(A) of this Section 7.12 changes within
120 months of his Annuity Starting Date due to the Eligible Retiree’s divorce,
marital dissolution, or legal separation; or     (C)   The marital status of an
Eligible Retiree who is described under subparagraph (a)(i)(B) of this
Section 7.12 changes and within 120 months of his Annuity Starting Date due to
the Eligible Retiree’s marriage.

  (iii)   “Qualifying Event Election Period” shall mean the 90-day period
beginning on the date on which the Eligible Retiree timely notifies the
Administrator of a Qualifying Event, as provided in Section 7.12(a) above.    
(iv)   The determination of an Eligible Retiree’s marital status and the
determination of whether a divorce, marital dissolution or legal separation has
occurred shall be made on the basis of the laws of the Commonwealth of
Pennsylvania unless preempted by federal law.

  (b)   In the event of the occurrence of a Qualifying Event described in
subparagraphs (a)(ii)(A) or (a)(ii)(B) of this Section 7.12, and contingent upon
the Eligible Retiree’s timely notification to the Administrator, the retirement
income payable to the affected Eligible Retiree shall revert to the normal form
of benefit provided under Section 7.1 (a life annuity) as of the first day of
the month following the expiration of the Qualifying Event Election Period;
provided, however, that:

68



--------------------------------------------------------------------------------



 



  (i)   The amount of such monthly life annuity shall be the actuarial
equivalent of the Eligible Retiree’s benefit, determined as of the time of
calculation hereunder, under the form of payment in effect as of his Annuity
Starting Date; provided, however, that such monthly amount shall not exceed the
amount of the monthly life annuity which the Eligible Retiree was entitled to as
of his Annuity Starting Date; and     (ii)   In the case of a Qualifying Event
described in subparagraph (a)(ii)(B) of this Section 7.12, the spouse or
ex-spouse of the Eligible Retiree, as part of the division of marital property
(or other determination which is not subject to modification under state law),
expressly waives all interest in the Eligible Retiree’s pension under the Plan
and such waiver is incorporated into a document which satisfies the formal
requirements of a “Qualified Domestic Relations Order” as defined in Section
414(p) of the Code; and     (iii)   In the case of a Qualifying Event described
in subparagraph (a)(ii)(B) of this Section 7.12, the spouse or ex-spouse of the
Eligible Retiree shall secure such proof of insurability as the Administrator
may require, in its discretion.

  (c)   In the case of any Qualifying Event described in subparagraph (a)(ii)(C)
of this Section 7.12 and contingent upon the Eligible Retiree’s timely
notification to the Administrator, the affected Eligible Retiree shall be
permitted to elect, within the Qualifying Event Election Period, to receive his
future retirement income from the Plan in one of the forms of payment described
in paragraphs (c), (d), or (e) of Section 7.7 (a 50% or 100% Joint and Survivor
Option or a 50% or 100% Joint and Survivor Pop-Up Option) with his spouse as
Beneficiary thereunder; provided, however, that:

  (i)   Payments under any elected form of payment shall commence as of the
first day of the month next following the month in which the Eligible Retiree
makes full and complete application to the Administrator in accordance with
rules established by the Administrator (such commencement date referred to
herein as the “Adjusted Commencement Date”); and

69



--------------------------------------------------------------------------------



 



  (ii)   Payments under any elected form of payment shall be the actuarial
equivalent of the Eligible Retiree’s benefit, determined as of the time of
calculation hereunder, under the form of payment in effect as of his Annuity
Starting Date; provided, however, that such monthly amount shall not exceed the
amount of the monthly benefit under the elected form of payment which the
Eligible Retiree was entitled to as of his Annuity Starting Date; and     (iii)
  The Eligible Retiree shall secure such proof of insurability of the Eligible
Retiree and/or the Eligible Retiree’s spouse as the Administrator may require,
in its discretion; and     (iv)   The provisions of Sections 7.5 and 7.6 hereof
shall apply with respect to any Eligible Retiree who is married as of the
Adjusted Commencement Date and, for purposes of such Sections and Section 7.7,
the Adjusted Commencement Date shall be deemed the Annuity Starting Date for the
elected form of payment described in this Section 7.12(c); and     (v)   In no
event shall more than one election be made under this Section 7.12(c) by an
Eligible Retiree with respect to any single Qualifying Event nor shall this
Section 7.12 be applicable more than twice with respect to any Eligible Retiree,
Section 7.12(c), irrespective of the number of Qualifying Events affecting such
Eligible Retiree; and     (vi)   A Participant’s status as an Eligible Retiree
must be independently satisfied with respect to each Qualifying Event
(substituting, where applicable, the Adjusted Commencement Date for the Annuity
Starting Date under Section 7.12(a)(i)).

70



--------------------------------------------------------------------------------



 



ARTICLE VIII — DEATH BENEFITS

8.1   Death Prior to Retirement or Severance       Upon the death of a
Participant prior to his Date of Severance, his surviving spouse, if any, shall
receive a monthly surviving spouse’s benefit under the assumption that the
Participant had retired the day prior to his death with an Accrued Pension under
the Plan as determined in accordance with the provisions of Section 6.2(a), and
under the further assumption that the automatic election of a surviving spouse’s
benefit pursuant to subsection 7.5 was in effect at the time of death. Such
surviving spouse benefit shall commence as of the first day of the month
following the Participant’s death, shall be unreduced for early commencement and
shall be payable for the lifetime of the surviving spouse.       For purposes of
Sections 8.1, 8.2 and 8.3, the interest that is payable to the Participant’s
surviving spouse shall be distributed over a period not in excess of the life
expectancy of such surviving spouse and shall commence no later than the
December 31 of the calendar year in which the Participant would have attained
age 65 (or the December 31 of the calendar year immediately following the
calendar year of the Participant’s death, if later).   8.2   Death Prior to
Commencement of Early or Disability Pensions       Upon the death of a
Participant after his Date of Severance, and prior to his Annuity Starting Date
and while the Participant is awaiting the commencement of payment of either:
(1) an early retirement pension pursuant to Section 6.2(a) above, or (2) a
disability pension after attainment of age 55 but prior to the attainment of his
Normal Retirement Date, his surviving spouse, if any, shall receive a monthly
surviving spouse’s benefit under the assumption that the Participant had retired
the day prior to his death with an Accrued Pension under the Plan as determined
in accordance with the provisions of Section 6.2(a), and under the further
assumption that the automatic election of a surviving spouse’s benefit pursuant
to subsection 7.5 was in effect at the time of death. Such surviving spouse’s
benefit shall commence as of the first day of the month following the
Participant’s death unless the surviving spouse elects a later commencement
date. Such benefit shall be reduced for early commencement in accordance with
the provisions of Section 6.2(b) and shall be payable for the lifetime of the
surviving spouse.

71



--------------------------------------------------------------------------------



 



    Upon the death of a disabled Participant who is awaiting commencement of his
pension at his Normal Retirement Date and who is under age 55 at the time of his
death, his surviving spouse, if any, shall receive a monthly surviving spouse’s
benefit determined under the provisions of Section 8.1 assuming he died prior to
his Date of Severance.       If a Participant terminates employment when
eligible for a disability retirement pension under Section 5.3 and at a time
during which he is receiving long term disability benefits under the Erie
Insurance Group Long Term Disability Plan, then service to date of death will be
included for benefit purposes.   8.3   Death Prior to Commencement of Vested
Pensions       If a vested former Participant who has at least one Hour of
Service on or after December 31, 1976, and who has been married for at least one
year on his date of death, dies on or after August 23, 1984 but prior to his
Annuity Starting Date, then his spouse shall be provided with a preretirement
survivor annuity determined as follows:

  (a)   in the case of a Participant who dies after the date on which the
Participant attained his Earliest Retirement Age as though such Participant had
retired on the day before the Participant’s date of death, with an immediate
benefit determined under the provisions of Section 6.2(a) and payable under the
Automatic Surviving Spouse’s Pension in Section 7.5 of the Plan, or     (b)   in
the case of a Participant who dies on or before the date on which the
Participant would have attained his Earliest Retirement Age, as though such
Participant had:

  (i)   separated from Service on the date of death,
    (ii)   survived to his Earliest Retirement Age,     (iii)   retired with an
immediate benefit determined under the provisions of Section 6.4 and payable
under the Automatic Surviving Spouse’s Option in Section 7.5 of the Plan at the
Earliest Retirement Age, and     (iv)   died on the day after the day on which
such Participant would have attained the Earliest Retirement Age.

    Under this Section 8.3, a monthly surviving spouse’s benefit shall commence
as of the first day of the month following the later of the month of the
Participant’s death or the month in which the Participant would have attained
his Earliest Retirement Age under the Plan unless the surviving spouse elects a
later commencement date (which shall not be later than the December 31 of the
calendar year in which the deceased Participant would have attained age 65).
Such surviving spouse’s benefit shall be reduced for early

72



--------------------------------------------------------------------------------



 



    commencement in accordance with Section 6.2(b) and shall be payable
thereafter for the remainder of the surviving spouse’s lifetime.

8.4   Effect of Valid 100% Joint and Survivor Election       Notwithstanding the
foregoing, in the event a Participant described in Section 8.1, 8.2 or 8.3 above
has made a valid election of Option D under Section 7.7 and names his spouse as
Beneficiary thereunder or a valid election of a 100% Joint and Survivor Pop-Up
Option under Section 7.7, the amount of the Pre-Retirement Survivor Annuity
shall be equal to the reduced monthly amount which otherwise would have been
payable to the Participant as determined through application of the foregoing
provisions of this Article VIII.   8.5   Death on or After Annuity Starting Date
      Upon the death of a Participant on or after his Annuity Starting Date,
payments, if any, to a Beneficiary shall be made in accordance with the form of
benefit in effect on the date of the Participant’s death. If the Beneficiary of
the deceased Participant is entitled to receive the remaining certain period
payments from the 10-Year or 15-Year Certain and Life forms of payment, the
Administrator shall instruct the Trustee to pay to such Beneficiary the
actuarial equivalent value of the monthly payments to which the Beneficiary is
entitled in a single sum. Actuarial equivalence for this purpose shall be
determined under the assumptions set forth in Section 7.8. If the Beneficiary
under such form of payment is the surviving spouse of the deceased Participant,
then any amounts payable may be converted to an actuarially equivalent life
annuity to such spouse provided the spouse requests payment in such form.
Notwithstanding the foregoing, in all events the deceased Participant’s
remaining interest in the Plan shall be distributed at least as rapidly as under
the form of distribution in operation as of the date of the Participant’s death.
  8.6   Death Benefit for Vested Participants Who Terminated After September 1,
1974 and Prior to August 23, 1984       Any vested former Participant who
terminated after September 1, 1974 and prior to August 23, 1984 and whose
benefits are not in pay status as of August 23, 1984 is to be provided with the
right to elect to receive such benefits reduced and payable in the form of a
qualified 50% joint and survivor annuity as defined by ERISA and the Internal
Revenue Code as in effect prior to August 23, 1984, including the right to
revoke such coverage without spousal consent if such former Participant:

73



--------------------------------------------------------------------------------



 



  (a)   completed at least one Hour of Service under the Plan after September 1,
1974, and     (b)   survives to his Annuity Starting Date.

74



--------------------------------------------------------------------------------



 



ARTICLE IX — TRUST FUND AND THE TRUSTEE

9.1   Trust Fund

  (a)   The Company has executed a Trust Agreement with a Trustee under the
terms of which a Trust Fund will be established for the purpose of receiving and
holding contributions made by the Company as well as interest and other income
on investments of such funds, and for the purpose of paying the pensions and
other benefits provided by the Plan and paying any expenses incident to the
operation of the Plan or Trust Fund as otherwise provided herein. The Trustee is
to manage and operate the Trust Fund and to receive, hold, invest and reinvest
the funds of the Trust.     (b)   The Company may modify the Trust Agreement as
provided therein to accomplish the purpose of the Plan. The Administrator may
remove any Trustee and may select any successor trustee, subject to approval of
the Board. Pensions under the Plan may alternatively be provided through the
purchase of annuity contracts issued by an insurance company. In lieu of a Trust
Agreement and Trust Fund, the Company may utilize a contract or contracts of
insurance for the purpose of receiving and holding contributions made by the
Company and for the purpose of paying pensions and other benefits provided by
the Plan, and in such event the references hereunder to “Trust Agreement”,
“Trustee” and “Trust Fund” shall be deemed to be references to “Insurance
Contract”, “Insurance Carrier” and “Insured Fund” respectively.         The
Board may, from time-to-time, designate another person to carry out any of its
responsibilities under the Section 9.1. The person so designated will have full
authority, or such limited authority as the Board may specify, to take such
actions as are necessary or appropriate to carry out the duties delegated by the
Board.     (c)   The Administrator may select an independent investment manager
to invest any portion of the Trust Fund in each of the various funds. Such
investment manager shall be either registered as an investment manager under the
Investment Adviser’s Act of 1940, a bank, a mutual fund, or an insurance
company, and as required by the Administrator, shall acknowledge in writing that
he is a fiduciary with respect to the Plan.     (d)   The Administrator shall
perform such duties relating to the operation of the Trust Fund as the Board
delegates to it and shall perform the duties specified in this Section 9.1.

75



--------------------------------------------------------------------------------



 



      The Administrator shall have the following responsibilities:

  (i)   to appoint and remove Trustees, subject to approval of the Board;    
(ii)   to appoint investment managers;     (iii)   to select investment funds or
other investments under the Plan;     (iv)   to allocate the duties and
procedures for the Trustee and investment managers;     (v)   to establish an
investment philosophy and goals for each of the investment managers;     (vi)  
to monitor the Trustee with respect to servicing the Trust Fund in a fiduciary
capacity; and     (vii)   to monitor the investment managers including, without
limitation, their investment philosophies, goals, and rates of return.

    The Administrator may, from time-to-time, designate another person to carry
out any of the Administrator’s responsibilities under this Section 9.1. The
person so designated will have full authority, or such limited authority as the
Administrator may specify, to take such actions as are necessary or appropriate
to carry out the duties delegated by the Administrator.

9.2   Irrevocability       The Trust Fund shall be used to pay pensions and
other benefits as provided in the Plan and, as provided in Section 9.6, those
reasonable expenses, taxes and fees incurred in the administration of the Plan
and Trust Fund which are not paid directly by the Company. No part of the
principal or income of the fund shall be used for or diverted to purposes other
than those provided in the Plan and no part of the Trust Fund shall revert to
the Company for the benefit of the Company, except as permitted under
Sections 9.3, 11.4 and 12.2 hereof.   9.3   Contributions by the Company      
The Company will pay to the Trustee, subject to all the other provisions of the
Plan, such amounts as its Board determines, authorizes and directs; provided
that as a minimum contribution, the Company intends to pay to the Trustee such
amounts as may be necessary to meet the minimum funding standards established
under the Employee Retirement Income Security Act of 1974. The Company also
intends to pay all expenses incident to the operation of the Plan that are not
paid directly from the Trust Fund. Any forfeitures arising from the severance of
employment or death of a

76



--------------------------------------------------------------------------------



 



    Participant, or for any other reason, shall be used to reduce the
contributions of the Company under the Plan and shall not be applied to increase
the pensions or benefits any Participant would otherwise receive under the Plan
at any time prior to the termination of the Plan.       Payments made to meet
the minimum funding standards established under ERISA shall, to the maximum
extent permitted by valid provisions of ERISA, be in complete discharge of the
financial obligation of the Company under this Plan. The pension benefits of the
Plan shall, subject to valid provisions of ERISA, be only such as can be
provided by the assets of the Trust and there shall be no further liability or
obligation on any Employer to make any further contributions to the Trust for
any reason. Except as prescribed by valid provisions of ERISA, the Company does
not guarantee continuity of payment of any benefits under the Plan. The Company
does not, in any event, guarantee that its contributions or the Trust Fund will
be sufficient to provide the benefits hereunder. All rights of Participants and
Beneficiaries, and of any person claiming under any Participant or Beneficiary,
shall be enforceable only against the Trust Fund, except as ERISA may otherwise
provide.       Notwithstanding any provisions of the Plan to the contrary, each
contribution made by the Company shall be conditioned upon the deductibility of
the contribution under Section 404 of the Code. If the deduction of all or part
of the contribution is disallowed, the contribution shall, to the extent
disallowed, be repaid to the Company within one year after the date of
disallowance. A contribution also may be repaid to the Company, within one year
after the date made, to the extent it exceeded the full funding limitation or
otherwise was made in error because of a mistake in fact. Amounts returned under
this Section 9.3 shall recognize any net losses attributable to the returned
contribution but shall not include any net earnings thereon.   9.4  
Contributions By Participants       No Participant shall be required or allowed
to make any contribution to the Trust Fund established under the Plan.   9.5  
Benefits Payable Only From Trust Fund       Payment of benefits under the Plan
to Participants and Beneficiaries will be made only by the Trustee from the
funds or securities held by the Trust and/or the annuity contract or contracts
held by the Trust. Except as may be provided by law, no liability for the

77



--------------------------------------------------------------------------------



 



    payment of benefits to Participants or their Beneficiaries hereunder shall
be imposed upon the Company, any Employer or the officers or shareholders of the
Company or any Employer, and there shall be no liability or obligation on the
part of the Company or any Employer, to make any further contributions in the
event of termination of the Plan.   9.6   Plan Expenses       All reasonable
expenses, taxes and fees of the Plan, the Administrator and the Trustee incurred
in the administration of the Plan and Trust Fund shall be paid from the Trust
Fund; provided, however, that the obligation of the Trust Fund to pay such
expenses, taxes and fees shall cease to exist to the extent that the same are
paid, at the discretion of the Company, by the Employers.

78



--------------------------------------------------------------------------------



 



ARTICLE X — BENEFIT LIMITATIONS

10.1   Maximum Limitation Under Section 415(b) of the Code     Any provisions of
the Plan to the contrary notwithstanding but subject to the provisions of
Appendix A, benefits payable under the Plan shall be subject to the following
limitations:

  (a)   Maximum Annual Benefit:

  (i)   Subject to the exception below, the Annual Benefit (as hereinafter
defined) payable under this Plan for any limitation year beginning on or after
January 1, 1995 shall not exceed the lesser of the Dollar Maximum of $120,000 or
the Percentage Maximum of 100% of the Participant’s average compensation for the
period of three consecutive years during which the Participant had the greatest
aggregate compensation from an Employer. Compensation, in determining a
Participant’s Percentage Maximum, shall include the total of all amounts paid to
a Participant by an Employer during the limitation year which are defined as
wages within the meaning of Section 3401(a) of the Code and, for years beginning
on and after January 1, 1998, shall include amounts contributed pursuant to a
salary reduction election on behalf of the Participant to a plan described in
Sections 125, 402(e)(3), 402(h)(1)(B), 403(b) or 457(b) of the Code and, for
periods on and after January 1, 2001, to a plan described in Section 132(f)(4)
of the Code. Effective each January 1, the Dollar Maximum described above shall
be automatically adjusted to the new dollar limitation for that calendar year as
determined by the Secretary of the Treasury pursuant to Section 415(d) of the
Code.     (ii)   For purposes of this Section, “Annual Benefit” means the
benefit payable in the form of a straight-life annuity or a qualified joint and
survivor pension, with no ancillary benefit, on an annualized basis. If a
benefit is payable in any other form, the Annual Benefit limitation shall be
applied by adjusting it to the equivalent of a straight-life annuity. The
actuarially equivalent straight-life annuity is equal to the greater of (i) the
annuity benefit computed using the Plan’s interest rate and mortality tables for
adjusting forms of payment or (ii) the annuity benefit computed using an
interest rate of 5% and the “applicable mortality table” under Code
Section 417(e). In determining the

79



--------------------------------------------------------------------------------



 



      actuarially equivalent straight-life annuity for a benefit form subject to
Code Section 417(e)(3), the actuarial assumptions used shall be the “applicable
interest rate” and the “applicable mortality table” under Code Section 417(e).
For these purposes, the lookback month shall be the second month preceding the
Plan Year that includes the Annuity Starting Date. Notwithstanding the
foregoing, for Plan Years beginning in 2004 and 2005, when determining the
actuarially equivalent straight-life annuity for a benefit form subject to Code
Section 417(e)(3), the interest rate shall be the greater of 5.5% or the
“applicable interest rate”; provided, however, that in the case of any
Participant or Beneficiary receiving a distribution after December 31, 2003 and
before January 1, 2005, the amount payable under any form of benefit subject to
Code Section 417(e)(3) and subject to any adjustment under Code Section
415(b)(2)(B) shall not, solely be reason to the change to Code Section
415(b)(2)(E)(ii) by the Pension Funding Equity Act of 2004, be less than the
amount that would have been so payable had such amount been determined using the
“applicable interest rate” as in effect on December 31, 2003.     (iii)   For
purposes of the maximum limitation of this Article, all qualified defined
benefit plans (whether or not terminated) maintained by an Employer or any
Affiliate shall be treated as a single plan. For purposes of applying the
limitations of Section 415 of the Internal Revenue Code, the terms “Employer”
and “Affiliate” shall be construed in light of Sections 414(b) and (c) of the
Code, as modified by Code Section 415(h).     (iv)   If the Annual Benefit
begins before a Participant’s Social Security Retirement Age (as hereinafter
defined), the Dollar Maximum (but not the Percentage Maximum) shall be
actuarially reduced so that it is the actuarial equivalent of an Annual Benefit
beginning at the Participant’s Social Security Retirement Age:

  (A)   If a Participant’s Social Security Retirement Age is 65, the Dollar
Maximum for benefits commencing on or after age 62 is determined by reducing the
Dollar Maximum by 5/9 of one percent for each month by which benefits commence
before the month in which the Participant attains age 65.

80



--------------------------------------------------------------------------------



 



  (B)   If a Participant’s Social Security Retirement Age is greater than 65,
the Dollar Maximum for benefits commencing on or after age 62 is determined by
reducing the Dollar Maximum by 5/9 of one percent for each of the first
36 months and 5/12 of one percent for each of the additional months (up to
24 months) by which benefits commence before the month of the Participant’s
Social Security Retirement Age.

      For purposes of this Section, the term “Social Security Retirement Age”
shall mean the age used as the retirement age of a Participant under Section
216(l) of the Social Security Act, except that such Section shall be applied
without regard to the age increase factor and as if the early retirement age
under Section 216(l)(2) of such Act were 62.     (v)   If the Annual Benefit
begins before age 62, the Dollar Maximum (but not the Percentage Maximum) shall
be reduced so that it is the actuarial equivalent of the Dollar Maximum
beginning at age sixty-two (62). For purposes hereof, the age adjusted Dollar
Maximum beginning prior to age 62 shall be determined as the lesser of (i) the
actuarial equivalent annual benefit computed using the Plan’s interest rate and
mortality table for early retirement benefits or (ii) the actuarial equivalent
annual benefit computed using an interest rate of 5% and the “applicable
mortality table” under Section 417(e) of the Code.     (vi)   If the Annual
Benefit begins after a Participant’s Social Security Retirement Age, the Dollar
Maximum (but not the Percentage Maximum) shall be increased so that it is the
actuarial equivalent of an Annual Pension beginning at such age. For purposes
hereof, the annual benefit beginning after Social Security Retirement Age shall
be determined as the lesser of (i) the actuarial equivalent annual benefit
computed using the Plan’s interest rate and mortality table for the late
retirement benefits or (ii) the actuarial equivalent annual benefit computed
using an interest rate of 5% and the “applicable mortality table” under Section
417(e) of the Code.     (vii)   For purposes of adjusting the Annual Benefit
under paragraphs (i), (ii), (iv), (v) and/or (vi), no adjustments shall be taken
into account before the year for which such adjustment first takes effect.    
(viii)   The foregoing Section 415(b)(2)(E) actuarial assumptions shall apply to
all benefits under the Plan (including benefits accrued before and after the RPA
‘94 effective date which shall be the first limitation year beginning on or
after January 1, 1995).

81



--------------------------------------------------------------------------------



 



  (b)   Adjustment for Plan Participation         If a Participant retires with
less than 10 years of Plan participation, the Dollar Maximum (but not the
Percentage Maximum) shall be reduced by multiplying such dollar limitation by a
fraction, the numerator of which is the Participant’s years of participation in
the Plan and the denominator of which is 10.     (c)   Adjustment for Years of
Service         If a Participant has less than 10 years of Service, the maximum
Annual Benefit payable to the Participant shall be reduced by multiplying such
maximum Annual Benefit by a fraction, the numerator of which is the
Participant’s years of Service or part thereof, and the denominator of which is
10.     (d)   Exception Benefits

  (i)   Subject to the limitations of paragraph (a), this Plan may pay an Annual
Benefit to any retired Participant which shall exceed 100% of such Participant’s
average compensation, provided that the Annual Pension shall not be in excess of
$10,000 for the current Plan Year and for all prior Plan Years, and provided
that the Participant shall not be or have been at any time considered as an
active participant in any defined contribution plan maintained by an Employer or
an Affiliate.     (ii)   In no event shall the adjustments for participation or
Service (pursuant to subsections (b) and (c), respectively) reduce the
limitation provided in paragraphs (a)(i) or (d)(i) hereof, whichever is
applicable, to an amount less than one-tenth (1/10) of the applicable limitation
as determined without regard to such adjustments.     (iii)   To the extent
provided by the Secretary of the Treasury or his delegate, the adjustment for
Plan participation described in subsection (b) herein shall be applied
separately with respect to each change in the benefit structure of the Plan.

82



--------------------------------------------------------------------------------



 



ARTICLE XI — MISCELLANEOUS PROVISIONS

11.1   Plan Non-Contractual       No Participant or Beneficiary shall have any
right or interest under the Plan unless and until he becomes entitled thereto as
provided in the Plan. The adoption and maintenance of the Plan shall not be
deemed to constitute a contract between an Employer and any Employee. Inclusion
in the Plan will not affect an Employer’s right to discharge or otherwise
discipline Employees and membership in the Plan will not give any Employee the
right to be retained in the service of an Employer nor any right or claim to a
pension or other benefit unless such right is specifically granted under the
terms of the Plan.   11.2   Non-Alienation of Retirement Rights or Benefits

  (a)   Except as provided in Section 11.2(b) or 11.2(c), no benefit payable
under the Plan shall be subject in any manner to anticipation, sale, transfer,
assignment, pledge, encumbrance, security interest or charge, and any action by
way of anticipating, alienating, selling, transferring, assigning, pledging,
encumbering, charging or granting a security interest in the same shall be void
and of no effect; nor shall any such benefit be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the person
entitled to such benefit.     (b)   Section 11.2(a) shall not apply to the
creation, assignment, or recognition of a right to any benefit payable pursuant
to a qualified domestic relations order as defined in Section 414(p) of the
Code. The Administrator shall establish reasonable procedures to determine the
status of domestic relations orders and to administer distributions under such
orders which are deemed to be qualified domestic relations orders. Such
procedures shall be in writing shall comply with the provisions of Section
414(p) of the Code and shall be incorporated into this plan document. To the
extent that, because of a qualified domestic relations order, more than one
individual is to be treated as a surviving spouse, the total amount payable from
the Plan as a result of the death of a Participant shall not exceed the amount
that would be payable from the Plan if there were only one surviving spouse.    
(c)   Notwithstanding the provisions of Section 11.2(a), the Plan may offset any
portion of the Accrued Pension of a Participant or the Participant’s Beneficiary
against a claim of the Plan arising:

  (i)   as a result of the Participant’s or Beneficiary’s conviction of a crime
involving the Plan; or     (ii)   with regard to the Participant’s or
Beneficiary’s violation of ERISA’s fiduciary provisions upon:

83



--------------------------------------------------------------------------------



 



  (A)   the entry of any civil judgment, consent order, or decree against the
Participant or Beneficiary; or     (B)   the execution of any settlement
agreement between the Participant or Beneficiary and the Department of Labor or
Pension Benefit Guaranty Corporation.

11.3   Payment of Pension to Others       In the event that the Administrator
shall find that any Participant or Beneficiary to whom a pension is payable, is
unable to care for his affairs because of illness, accident or incapacity, any
payment due (unless prior claim therefor shall have been made by a duly
qualified guardian or other legal representative) may, in the discretion of the
Administrator, be paid to the spouse, parent, child, brother or sister of such
Participant or Beneficiary or to any other person deemed by the Administrator to
be maintaining or responsible for the maintenance of such Participant or
Beneficiary. Any such payment shall be a payment for the account of the
Participant or Beneficiary and shall be a complete discharge of any liability of
the Plan and any Employer therefor.   11.4   Prohibition Against Reversion      
Except as provided in Section 9.2 hereof, in no event shall any funds held in
the Trust Fund revert to the Company or be diverted to purposes other than the
exclusive benefit of Participants or their Beneficiaries prior to the
satisfaction of all liabilities under the Plan; provided, however, that in the
event the Plan is terminated, if, after all plan liabilities are satisfied,
there remains a balance in the Fund as a result of actuarial error, such balance
shall be returned to the Company.   11.5   Merger, Transfer of Assets or
Liabilities       The Company may merge or consolidate the Plan with, transfer
assets and liabilities of the Plan to, or receive a transfer of assets and
liabilities from, any other plan without the consent of any other Employer or
other person, if such transfer is effected in accordance with applicable law and
if such other plan meets the requirements of Code Sections 401(a) and 501(a),
permits such transfer or the receipt of such transfer and, with respect to
liabilities to be transferred from this Plan to such other plan, satisfies the
requirements of Code Sections 411(d)(6) and 417. This Plan may not be merged or
consolidated with any other plan, nor may any assets or liabilities of this Plan
be transferred to any other plan, unless the terms of the merger, consolidation
or transfer are such that each Participant in the Plan would, if the Plan were
terminated

84



--------------------------------------------------------------------------------



 



    immediately after such merger, consolidation or transfer, receive a pension
having a value equal to or greater than the pension he would have been entitled
to receive if this Plan had terminated immediately prior to the merger,
consolidation or transfer.   11.6   Actuarial Equivalence       Any
determination of actuarial equivalence required by the provisions of this Plan,
when not otherwise specified in the Plan, shall be made on the basis of the
mortality table referenced in IRS Revenue Ruling 2001-62, or its successor, with
an annual interest rate of 6%.   11.7   Change of Vesting Schedule       If the
Plan’s vesting schedule is amended or if the Plan is deemed amended by an
automatic change to or from a Top-Heavy Plan vesting schedule (Section 13.3),
each Participant with at least three years of Service with an Employer may
elect, within a reasonable period after the adoption of the amendment or change,
to have his nonforfeitable pension computed under the Plan without regard to
such amendment or change.       The period during which the election may be made
shall commence at the date the amendment is adopted or deemed to be made and
shall end on the latest of:

  (a)   60 days after the amendment is adopted;     (b)   60 days after the
amendment becomes effective; or     (c)   60 days after the Participant is
issued written notice of the amendment by the Administrator.

    Notwithstanding the foregoing provisions of this Section 11.7, the vested
interest of any Participant on the date such amendment is effective shall not be
less than his vested interest under the Plan as in effect immediately prior to
the effective date of such change.   11.8   Controlled Group       For purposes
only of determining eligibility to participate in the Plan and eligibility for
any pension (but not the amount thereof) under the Plan, all employment with an
Employer or an Affiliate shall be deemed to be employment with an Employer in
computing Hours of Service and Service.   11.9   Severability

85



--------------------------------------------------------------------------------



 



    If any provision of this Plan is held to be invalid or unenforceable, such
determination shall not affect the other provisions of this Plan. In such event,
this Plan shall be construed and enforced as if such provision had not been
included herein.   11.10   Employer Records       The records of a Participant’s
Employer shall be presumed to be conclusive of the facts concerning his
employment or non-employment, Service, Credited Service and Compensation unless
shown beyond a reasonable doubt to be incorrect.   11.11   Application of Plan
Provisions       This Plan shall be binding on all Participants and their
spouses and Beneficiaries and upon heirs, executors, administrators, successors,
and assigns of all persons having an interest herein. The provisions of the Plan
in no event shall be considered as giving any such person any legal or equitable
right against the Company, an Employer or an Affiliate, any of its officers,
employees, directors, or shareholders, or against the Trustee, except such
rights as are specifically provided for in the Plan or hereafter created in
accordance with the terms of the Plan.   11.12   Missing Participants.       If
a Participant who has left employment with the Company and Affiliates has failed
to file an application for benefits within 120 days after attainment of his
Normal Retirement Date, the Administrator shall treat the Participant’s
retirement benefit or vested Accrued Pension as forfeited; provided, however,
that such Accrued Pension shall be reinstated retroactive to the commencement
date set forth below upon the subsequent filing of a completed application with
the Administrator and shall commence within ninety (90) days after such
application is filed. For purposes of this Section 11.12, the commencement date
shall be the later of:

  (a)   Normal Retirement Date; and     (b)   the date on which the Participant
terminated employment with the Employer and Affiliates.     No payment under the
Plan will be increased on account of any delay in payment due to a Participant’s
or Beneficiary’s failure to properly file the required application forms
furnished by the Administrator or to otherwise accept such payments.

86



--------------------------------------------------------------------------------



 



  11.13   IRC 414(u) Compliance Provision         Notwithstanding any provision
of the Plan to the contrary and effective as of December 12, 1994,
contributions, benefits and service credit with respect to qualified military
service shall be provided in accordance with Section 414(u) of the Code.    
11.14   Economic Growth and Tax Relief Reconciliation Act of 2001        
Notwithstanding any provisions of the Plan to the contrary, the provisions
related to the Economic Growth and Tax Relief Reconciliation Act of 2001 shall
apply as provided in Appendix A.

87



--------------------------------------------------------------------------------



 



ARTICLE XII — AMENDMENT AND TERMINATION

12.1   Amendment and Termination of the Plan       The Company hopes and expects
to continue the Plan, but expressly reserves the right at any time and from time
to time, without the consent of Participants,

  (a)   to reduce or discontinue payments to the Plan;     (b)   to terminate
the Plan;     (c)   to amend the Plan, retroactively or otherwise, in such
manner as it may deem necessary or advisable in order to qualify the Plan and
any trust established in conjunction therewith under the provisions of Sections
401(a) and 501(a) of the Code, or any similar Code provisions from time to time
in effect;     (d)   to amend the Plan in any other respect, provided, however,
that no such amendment shall forfeit or diminish the interest of any Participant
in the Trust Fund to the extent that such interest has become vested in such
Participant, except as may be permitted under the Code or ERISA.

    Any such amendment to or termination of this Plan shall be evidenced by an
instrument executed on behalf of the Company by the President. Such instrument
shall recite at which time the amendments contained therein shall become
effective.       Promptly after an amendment of this Plan shall have become
effective, the Company shall cause a copy of such amendment to be filed with the
Administrator and with the Trustee, and the Administrator shall take such steps
as it may deem appropriate to reasonably communicate the amendment to
Participants.   12.2   Administration of the Plan in Case of Termination      
Upon termination of the Plan, as determined by the Pension Benefit Guaranty
Corporation, the assets of the Trust Fund shall be liquidated and distributed in
accordance with Section 4044 of ERISA and applicable regulations issued
thereunder. In the event of the termination of the Plan or a partial termination
of the Plan, the rights of all affected Participants to Accrued Pensions
determined as of the date of such termination or partial termination, to the
extent funded, or as further adjusted by the Pension Benefit Guaranty
Corporation as of such date, shall be nonforfeitable. Notwithstanding the
foregoing, upon Plan termination, the benefit of any Highly Compensated Employee
shall be limited to a benefit that is nondiscriminatory under Section 401(a)(4)
of the Code.

88



--------------------------------------------------------------------------------



 



    Upon termination of the Plan, after the satisfaction of all liabilities of
the Plan to its Participants, Beneficiaries and surviving spouses, the Company
shall receive any remaining amount resulting from any variations between actual
requirements and actuarially expected requirements.   12.3   Internal Revenue
Service Limitations

  (a)   Except in such cases where the circumstances described in subsection (b)
apply, the annual payments under the Plan to any one (1) of the twenty-five (25)
highest paid Highly Compensated Employees (and Highly Compensated former
Employees), ranked by Test Compensation, shall not exceed the sum of:

  (i)   those payments that would be made on behalf of such Employee under a
single life annuity that is the Actuarial Equivalent of the sum of the
Employee’s Accrued Pension and the Employee’s Other Benefits (as defined in
subsection (c) below) under the Plan; and     (ii)   those payments the Employee
is entitled to receive under a social security supplement.

  (b)   The provisions of subsection (a) above shall not apply if:

  (i)   after payment of all such benefits to an Employee described in
subsection (a), the value of Plan assets equals or exceeds 110% of the value of
current liabilities (as defined in Code Section 412(l)(7) under the Plan;    
(ii)   the value of all such benefits to an Employee described in subsection
(a) above is less than one percent of the value of current liabilities under the
Plan prior to the payment of all such benefits to such Employee; or     (iii)  
the value of all such benefits to an Employee described in subsection (a) does
not exceed $5,000 or such other amount as may be prescribed under
Section 411(a)(11)(A) of the Code as the maximum amount that may be paid out
without the Participant’s consent.

  (c)   For purposes of this Section 12.3, “Other Benefits” shall include any
loan in excess of the amounts set forth in Code Section 72(p)(2)(A), any
periodic income, any withdrawal values payable to a living Employee and any
death benefits not provided for by insurance on the Employee’s life. “Other
Benefits” for this purpose shall not include any social security supplements.

89



--------------------------------------------------------------------------------



 



ARTICLE XIII — TOP-HEAVY PROVISIONS

13.1   General       Notwithstanding any provision of this Plan to the contrary
but subject to the provisions of Appendix A, the provisions of this Article XIII
shall apply with respect to any Plan Year provided the Plan is a Top-Heavy Plan
(as defined in Section 13.2(c) below) for such Plan Year.   13.2   Definitions
Relating to Top-Heavy Provisions       For purposes of this Article XIII:

  (a)   “Key Employee” means any Employee or former Employee (and the
beneficiaries of such an Employee or former Employee) who, during the current
Plan Year or any of the four preceding Plan Years, is:

  (i)   an officer of an Employer having annual Test Compensation greater than
50 percent of the amount in effect under Section 415(b)(1)(A) of the Code for
any such Plan Year; for purposes of this definition, no more than the lesser of
(1) 50 Employees or (2) the greater of three Employees or 10% of the Employees
shall be treated as officers;     (ii)   an owner (or considered an owner under
Section 318 of the Code) of one of the ten largest interests in an Employer if
such individual’s annual Test Compensation exceeds the dollar limitation under
Section 415(c)(1)(A) of the Code;     (iii)   a five percent (5%) owner (or
considered an owner under Section 318 of the Code) who owns more than five
percent (5%) of the outstanding stock of an Employer or who owns Employer stock
possessing more than five percent (5%) of the total combined voting power of all
stock of an Employer;     (iv)   a one percent (1%) owner (or considered an
owner under Section 318 of the Code) who has annual Test Compensation from an
Employer of $150,000 or more, and who owns more than one percent (1%) of the
outstanding stock of an Employer or who owns Employer stock possessing more than
one percent (1%) of the total combined voting power of all stock of an Employer.

  (b)   “Determination Date” means, with respect to any Plan Year, the last day
of the immediately preceding Plan Year.

90



--------------------------------------------------------------------------------



 



  (c)   “Top-Heavy Plan” means a plan where, as of the Determination Date, the
present value of the cumulative accrued benefits (including any part of any
accrued benefit distributed in the five-year period ending on the Determination
Date) under the Plan for Key Employees exceeds sixty percent (60%) of the
present value of the cumulative accrued benefits (including any part of any
accrued benefit distributed in the five-year period ending on the Determination
Date) under the Plan for all Employees.

  (i)   If this Plan is in a Required Aggregation Group, each Plan of an
Employer required to be in such group will be a Top-Heavy Plan if such group is
a Top-Heavy Group.     (ii)   If this Plan is in a Permissive Aggregation Group
which is not a Top-Heavy Group, no Plan of an Employer in such group will be a
Top-Heavy Plan.

  (d)   “Required Aggregation Group” means:

  (i)   each plan of an Employer in which a Key Employee is a participant, and  
  (ii)   each other plan of an Employer which enables a plan in which a Key
Employee is a participant to meet the requirements of Internal Revenue Code
Sections 401(a)(4) or 410. A terminated plan must be aggregated with other plans
of an Employer if it was maintained within the five-year period ending on the
Determination Date for the Plan Year in question and it would, but for the fact
it terminated, be part of a required aggregation group for such Plan Year.

  (e)   “Permissive Aggregation Group” means any plan of an Employer which is
not part of the Required Aggregation Group, but is treated as if it were at the
option of the Company, provided such group continues to meet the requirements of
Internal Revenue Code Sections 401(a)(4) and 410.     (f)   “Top-Heavy Group”
means any Required or Permissive Aggregation Group, if as of the Determination
Date, the sum of the present value of cumulative accrued benefits for Key
Employees under all defined benefit plans included in such Group and the
aggregate of the accounts of Key Employees under all defined contribution plans
included in such Group exceeds sixty percent (60%) of the similar sum determined
for all Employees.     (g)   “Present Value of Accrued Benefits” shall be
determined as of the most recent valuation date within a twelve-month period
ending on the Determination Date,

91



--------------------------------------------------------------------------------



 



      but for the purposes of determining whether this Plan is a Top-Heavy Plan,
shall not include:

  (i)   any rollover contribution initiated by the Employee.     (ii)   any
accrued benefit or account attributable to an Employee who is not a Key
Employee, but who was a Key Employee in any prior Plan Year. To the extent that
a Key Employee is deemed to be a Key Employee if he meets the definition of Key
Employee within any of the four (4) preceding Plan Years, this provision shall
apply following the end of such period of time.     (iii)   Any accrued benefit
or account attributable to any individual who has not performed any services for
an Employer at any time during the five-year period ending on the Determination
Date.

      Solely for purposes of determining if the Plan is a Top Heavy Plan as
described above, the Present Value of Accrued Benefits shall be determined by
using the single accrual method which is used for all plans of the Company and
of any Affiliate. If no such single method exists, benefits shall be determined
as if they accrued not more rapidly than the lowest accrued rate permitted under
Section 411(b)(1)(C) of the Code.     (h)   “Valuation Date” means December 31.
    (i)   “Non-Key Employee” means any Employee who is not a Key Employee.

13.3   Top-Heavy Plan Vesting Requirements

  (a)   For any Plan Year in which the Plan is a Top-Heavy Plan, the following
vesting schedule will apply to benefits derived from Employer contributions. The
nonforfeitable interest in a Participant’s accrued benefit will be determined as
follows:

              Nonforfeitable Percentage of Years of Service   Accrued Benefit
0 but less than 2
    0 %
2 but less than 3
    20 %
3 but less than 4
    40 %
4 but less than 5
    60 %
5 or more
    100 %

      This Section 13.3 does not apply to any Participant who does not have an
Hour of Service after the Plan becomes a Top-Heavy Plan.

92



--------------------------------------------------------------------------------



 



  (b)   If the vesting schedule under the Plan shifts in or out of the above
schedule due to determination of whether or not the Plan is a Top-Heavy Plan,
such shift shall be an amendment to the vesting schedule and Section 11.7 shall
apply.

13.4   Top-Heavy Plan Minimum Benefit Requirements

  (a)   For any Plan Year in which the Plan is determined to be a Top-Heavy
Plan, each Non-Key Employee Participant who has completed a year of service will
accrue a minimum annual benefit (derived from Employer contributions and
expressed as a life annuity beginning at Normal Retirement Age and determined
without regard to any Social Security contribution or benefit).     (b)   Such
accrual of a minimum annual benefit will be the lesser of:

  (i)   Two percent (2%) of the Participant’s highest average compensation for
the five consecutive years during which the Participant had the greatest
compensation from the Employer multiplied by the years of service as defined in
(c) below, or     (ii)   Twenty percent (20%) times the Participant’s highest
average compensation for the five consecutive years during which the Participant
had the greatest compensation from an Employer.

  (c) (i)  For the purpose of the accrual of minimum annual benefit, year of
service shall mean a year of Credited Service as defined in Article IV, but will
exclude years when the Plan was not a Top-Heavy Plan for any Plan Year ending
during such year of Credited Service, as well as years of Credited Service in a
Plan Year beginning before December 31, 1984. Notwithstanding the above, each
Non-Key Employee Participant who has completed 1,000 Hours of Service in a year
in which the Plan is a Top-Heavy Plan shall be entitled to the minimum annual
benefit regardless of the level of such Non-Key Employee’s compensation.      
(ii) The compensation required to be taken into account for purposes of this
Section 13.4 is the compensation described in Section 10.1(a)(i) of the Plan;
provided, however, that compensation shall not exceed the adjusted annual
limitation in effect for the given year (as set forth in Section 2.11) and
compensation in years which end in a Plan Year beginning before December 31,
1984 and compensation in years after the close of the last Plan Year in which
the Plan is a Top-Heavy Plan shall be disregarded.

93



--------------------------------------------------------------------------------



 



  (d)   Notwithstanding any other provision of the Plan, an Employee shall be a
Participant for the purposes of this Section 13.4, and a Participant shall be
entitled to an accrual under this Section 13.4, even if he would not otherwise
be entitled to receive an accrual or would have received a lesser accrual for
the year because the Non-Key Employee Participant is not employed on a specified
date.     (e)   If the annual retirement pension payable under the Plan to a
Participant who has accrued a minimum annual benefit under this Article XIII
commences at a date other than at Normal Retirement Age, such Participant shall
receive at least an amount that is the actuarial equivalent of the minimum
annual benefit commencing at Normal Retirement Age as provided under this
Section 13.4 using a five percent (5%) interest rate assumption for such
determination. If the annual retirement pension payable to a Participant who has
accrued a minimum annual benefit under this Article XIII is in a form other than
a single life annuity, such Participant shall receive an amount that is not less
than the minimum annual benefit as otherwise provided in this Section 13.4
adjusted to be the actuarial equivalent of a single life annuity commencing at
the same age using the provisions of Section 11.6 of the Plan for such
determination.     (f)   In the case of Employees covered under both this Plan
and any other plan maintained by an Employer, this Plan will provide the top
heavy minimum benefit which shall be offset by the benefit, if any, provided
under such other plans.

13.5   Limited Application of this Article.       The sole purpose of this
Article is to comply with Section 416 of the Code and the terms of this Article
shall be interpreted, applied, and if and to the extent necessary, shall be
deemed modified so as to satisfy solely the minimum requirements of Section 416
of the Code and the regulations promulgated with respect thereto.

94



--------------------------------------------------------------------------------



 



ARTICLE XIV — JURISDICTION

14.1   Jurisdiction       The provisions of the Plan shall be construed in
accordance with ERISA, the Code, and, where not superseded by ERISA, the laws of
the Commonwealth of Pennsylvania.

Executed at Erie, Pennsylvania, this 19th day of December, 2006.

            ERIE INDEMNITY COMPANY
      By:   /s/ Jeffrey A. Ludrof                  President & CEO          

95



--------------------------------------------------------------------------------



 



         

APPENDIX A
This Appendix A to the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). The
provisions contained in this Appendix A are intended to serve as good faith
compliance with the requirements of EGTRRA and are to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, the
provisions of this Appendix A shall be effective as of the first day of the
first Plan Year beginning after December 31, 2001 and shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Appendix A.

1.   Limitations on Contributions

  (a)   Effective for limitation years ending after December 31, 2001, benefit
increases resulting from the increase in the limitations of Code Section 415(b)
will be provided to all employees participating in the Plan who have one Hour of
Service on or after the first day of the first limitation year ending after
December 31, 2001.     (b)   The “Defined Benefit Dollar Limitation” is $160,000
as adjusted effective January 1 of each year under Code Section 415(d), in such
manner, as the Secretary shall prescribe, and payable in the form of a straight
life annuity. A limitation as adjusted under Code Section 415(d) will apply to
limitation years ending with or within the calendar year for which the
adjustment applies.         The maximum permissible benefit is the lesser of the
Defined Benefit Dollar Limitation or the defined benefit compensation limit as
set forth in Code Section 415(b) (both adjusted where required, as provided in
(i) and, if applicable, in (ii) or (iii) below).

  (i)   If the Participant has fewer than 10 years of participation in the Plan,
the Defined Benefit Dollar Limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of participation in
the Plan and the denominator of which is 10. In the case of a Participant who
has fewer than 10 years of service with the employer, the defined benefit
compensation limitation shall be multiplied by a fraction the numerator of which
is the number of years (or part thereof) of service with the employer and the
denominator of which is 10.     (ii)   If the benefit of a Participant begins
prior to age 62, the Defined Benefit Dollar Limitation applicable to the
Participant at such earlier age is an annual benefit payable in the form of a
straight life annuity beginning at the earlier age that is the actuarial
equivalent of the Defined Benefit Dollar Limitation applicable to the
Participant at age 62 (adjusted under (i) above, if required). The Defined
Benefit Dollar Limitation applicable at an age prior to age 62 is determined as
the lesser of the actuarial equivalent (at such age) of the Defined Benefit
Dollar Limitation computed using the interest rate and mortality table (or other
tabular factor) specified in the Plan or the actuarial equivalent (at such age)
of the Defined Benefit Dollar Limitation computed using a 5 percent interest
rate and the applicable mortality table as defined in the Plan. Any decrease in
the Defined Benefit Dollar Limitation determined in accordance with this
paragraph (b) shall not reflect a mortality decrement if benefits are not
forfeited upon the death of the Participant. If any benefits are forfeited upon
death, the full mortality decrement is taken into account.     (iii)   If the
benefit of a Participant begins after the Participant attains age 65, the
Defined Benefit Dollar Limitation applicable to the Participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the

96



--------------------------------------------------------------------------------



 



      later age that is actuarially equivalent to the Defined Benefit Dollar
Limitation applicable to the Participant at age 65 (adjusted under (i) above, if
required). The actuarial equivalent of the Defined Benefit Dollar Limitation
applicable at an age after age 65 is determined as the lesser of the actuarial
equivalent (at such age) of the Defined Benefit Dollar Limitation computed using
the interest rate and mortality table (or other tabular factor) specified in the
Plan and the actuarial equivalent (at such age) of the Defined Benefit Dollar
Limitation computed using a 5 percent interest rate assumption and the
applicable mortality table as defined in the Plan. For these purposes, mortality
between age 65 and the age at which benefits commence shall be ignored.

  (c)   For purposes of applying the defined benefit compensation limit, a
multiemployer plan shall not be combined or aggregated with the Plan.

  2.   Increase in Compensation Limit       The annual compensation of each
participant taken into account in determining benefit accruals in any Plan Year
beginning after December 31, 2001 shall not exceed $200,000 (as adjusted for
cost-of-living increases in accordance with Code Section 401(a)(17)(B) and such
cost-of-living adjustments in effect for a calendar year shall apply to the
annual compensation for the determination period that begins with or within such
calendar year). Annual compensation means compensation during the Plan Year or
such other consecutive 12-month period over which compensation is otherwise
determined under the Plan (the determination period).       For purposes of
determining benefit accruals in any given Plan Year beginning after December 31,
2001, the annual compensation limitation for any determination period after
December 31, 1993 and before December 31, 2001, shall be $200,000.   3.  
Modification of Top-Heavy Rules       This Section 3 of Appendix A amends
Article XIII of the Plan and applies for purposes of determining whether the
Plan is a top-heavy plan, under Code Section 416(g) for Plan Years beginning
after December 31, 2001, and satisfies the minimum benefits requirements of Code
Section 416(c) for such years.

  (a)   Key employee means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
determination date was an officer of the employer having annual compensation
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002), a 5-percent owner of the employer, or a
1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of Code Section 415(c)(3). The determination of who is a key employee
will be made in accordance with Code Section 416(i)(1) and the applicable
regulations and other guidance of general applicability issued thereunder.    
(b)   The present values of accrued benefits and the amounts of account balances
of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the plan under Code Section 416(g)(2) during the 1-year period
ending on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of a distribution made for a reason other than separation from service,
death, or disability, this provision shall be applied by substituting “5-year
period” for “1-year period”. However, the accrued benefits and

97



--------------------------------------------------------------------------------



 



      accounts of any individual who has not performed services for the employer
during the 1-year period ending on the determination date shall not be taken
into account.     (c)   For purposes of satisfying the minimum benefit
requirements of the Plan and Code Section 416(c)(1), in determining years of
service with the employer, any service with the employer shall be disregarded to
the extent that such service occurs during a Plan Year when the plan does not
benefit (within the meaning of Code Section 410(b)) a key employee or former key
employee.

98